                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

BROCK STONE, et al.,                       :

      Plaintiffs,                          :

v.                                         :         Civil Action No. GLR-17-2459

DONALD J. TRUMP, et al.,                   :

      Defendants.                          :

                            MEMORANDUM OPINION

      THIS MATTER is before the Court on four Motions: (1) Defendants President

Donald J. Trump, Secretary of Defense Mark T. Esper,1 Acting Secretary of the Army Ryan

McCarthy,2 Acting Secretary of the Navy Richard V. Spencer, Secretary of the Air Force

Heather Wilson, Acting Secretary of Homeland Security Kevin McAleenan,3 and

Commandant of the U.S. Coast Guard Karl L. Schultz’s4 Partial Motion for Judgment on

the Pleadings and Motion to Partially Dissolve the Preliminary Injunction (“Motion for

Judgment on the Pleadings”) (ECF No. 115); (2) Defendants’ Motion to Dissolve the

Preliminary Injunction (“Motion to Dissolve”) (ECF No. 120); (3) Defendants’ Motion to



      1
        On July 23, 2019, the Senate confirmed Esper as the Secretary of Defense.
Accordingly, the Court substitutes Esper for James Mattis. See Fed.R.Civ.P. 25(d).
      2
        On June 24, 2019, President Trump appointed McCarthy Acting Secretary of the
Army. Accordingly, the Court substitutes McCarthy for Esper. See Fed.R.Civ.P. 25(d).
      3
        On April 11, 2019, President Trump appointed McAleenan Acting Secretary of
Homeland Security. Accordingly, the Court substitutes McAleenan for Nielsen. See
Fed.R.Civ.P. 25(d).
      4
        On June 1, 2018, President Trump appointed Schultz Commandant of the U.S.
Coast Guard. Accordingly, the Court substitutes Schultz for Paul Zukunft. See
Fed.R.Civ.P. 25(d).
Dismiss Plaintiffs’ Second Amended Complaint or, in the Alternative, Defendants’ Motion

for Summary Judgment (ECF No. 158); and (4) Plaintiffs’5 Cross-Motion for Summary

Judgment (ECF No. 163).6 This case involves equal protection and substantive due process

challenges to President Trump’s policy regarding transgender persons’ enlistment and

service in the military. The Motions are ripe for disposition, and no hearing is necessary.

See Local Rule 105.6 (D.Md. 2018). For the reasons outlined below, the Court will: deny

without prejudice in part and deny as moot in part Defendants’ Motion for Judgment on

the Pleadings; grant Defendants’ Motion to Dissolve; grant in part and deny in part

Defendants’ Motion to Dismiss Plaintiffs’ Second Amended Complaint or, in the

Alternative, Defendants’ Motion for Summary Judgment; and deny without prejudice

Plaintiffs’ Cross-Motion for Summary Judgment.




       5
        Plaintiffs are six current service members, named infra at 7; six prospective service
members, named infra at 9–10; and an organization, the American Civil Liberties Union
of Maryland, Inc.
      6
        Also pending before the Court are Plaintiffs’ Motion to Lift Stay of Compliance
with the Magistrate Judge’s Memorandum Opinion and Order (ECF No. 239) and
Defendants’ Motion for Reconsideration, Motion to Continue to Stay Compliance with the
Magistrate Judge’s Memorandum Opinion and Order, and Request for an Administrative
Stay (ECF No. 257). The Court will address both of these Motions in a forthcoming
Memorandum Opinion.
                                              2
                                I.     BACKGROUND7

A.     Factual Background

       1.     Pre-June 2016 Transgender Military Service Policy

       At some point before 1981, the U.S. Department of Defense (the “DoD”)

implemented a policy that barred transgender men and women from enlisting or serving

openly in the military. (2d Am. Compl. ¶ 128, ECF No. 148). This policy applied to

transgender individuals regardless of their fitness to serve or their need for medical

treatment. (Id. ¶ 129). The DoD based this policy on its conclusion that “Sexual Gender

and Identity Disorders” rendered transgender service members “administratively unfit” to

serve in the military. (Brown Decl. ¶¶ 48–56, ECF No. 40-32).

       2.     The Open Service Directive

       In 2016, the DoD completed a thorough analysis of military costs, readiness, and

other factors, concluding that “there was no basis for the military to exclude men and

women who are transgender from openly serving their country, subject to the same fitness

requirements as other service members.” (2d Am. Compl. ¶ 5). On June 30, 2016, then-

Secretary of Defense Ashton Carter issued the Open Service Directive, which permitted

transgender persons currently in the military to serve openly effective immediately and

permitted the accession8 of transgender individuals starting on July 1, 2017. (Id. ¶ 139,



       7
         Unless otherwise noted, the Court takes the following facts from Plaintiffs’ Second
Amended Complaint, (ECF No. 148), and accepts them as true. See Erickson v. Pardus,
551 U.S. 89, 94 (2007) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56 (2007)).
       8
         Accession is “the process of bringing new enlisted recruits and officer candidates
into the military.” (2d Am. Compl. ¶ 141).
                                             3
141). The Open Service Directive also permitted in-service gender transition and covered

necessary medical care and treatment to transgender individuals beginning on October 1,

2016. (Pls.’ Mot. Prelim. Inj. Ex. 1 at 2, 6, ECF No. 40-4).9 On June 30, 2017, then-

Secretary of Defense James Mattis (“Secretary Mattis”) deferred implementation of the

accession component of the Open Service Directive until January 1, 2018. (Pls.’ Mot.

Prelim. Inj. Ex. 8, ECF No. 40-11; see 2d Am. Compl. ¶ 162).

       3.     The President’s Tweets and August 2017 Memorandum

       On July 26, 2017, President Trump published a series of Tweets10 stating, “After

consultation with my Generals and military experts, . . . the United States Government will

not accept or allow . . . Transgender individuals to serve in any capacity in the U.S.

Military.” (2d Am. Compl. ¶ 147). On August 25, 2017, President Trump formalized the

policy announced in his Tweets in a “Memorandum for the Secretary of Defense and the

Secretary of Homeland Security” (the “August 2017 Memorandum” or the “Ban”).

(Id. ¶ 158; Compl. Ex. C [“Aug. 2017 Mem.”], ECF No. 1-4). The August 2017

Memorandum dictated a “return to the longstanding policy and practice on military service

by transgender individuals that was in place prior to June 2016” (the “Retention Directive”)

effective January 1, 2018, (Aug. 2017 Mem. §§ 1(b), 2(a), 3), and directed the military to

“maintain the currently effective policy regarding accession of transgender individuals into

military service beyond January 1, 2018” (the “Accession Directive”), (id. § 2(a)). In


       9
         Citations to Exhibit 1 to Plaintiffs’ Motion for Preliminary Injunction refer to the
pagination the Court’s Case Management/Electronic Case Files (“CM/ECF”) system
assigned.
       10
          A Tweet is a short message posted on the social media website Twitter.
                                               4
addition, the August 2017 Memorandum prohibited “all use of DoD or [Department of

Homeland Security] resources to fund sex-reassignment surgical procedures for military

personnel, except to the extent necessary to protect the health of an individual who has

already begun a course of treatment to reassign his or her sex” effective March 23, 2018

(the “Sex-Reassignment Surgery Directive”). (Id. §§ 1(b), 2(b), 3). The August 2017

Memorandum also tasked the Secretary of Defense, in consultation with the Secretary of

Homeland Security, with developing a plan to implement these directives (the

“Implementation Plan”) by February 21, 2018. (Id. § 3).

       4.     The Implementation Plan

       On September 14, 2017, Secretary Mattis issued Terms of Reference, which

directed the Deputy Secretary of Defense and the Vice Chairman of the Joint Chiefs of

Staff to lead the development of the Implementation Plan and to convene a Panel of Experts

(the “Panel”) from within DoD to conduct a study to “inform the Implementation Plan.”

(Pls.’ Cert. Conf. Counsel Ex. 20 at 2–3, ECF No. 177-24; Pls.’ Opp’n Defs.’ Mot. Dissolve

Prelim. Inj. Ex. 4 at 1–2, ECF No. 139-5).11 The Panel held thirteen meetings over the

course of ninety days, conferring with military and civilian medical professionals,

commanders of transgender service members, and transgender service members. (Defs.’

Mot. Dissolve Prelim. Inj. Ex. 2 [“DoD Report”] at 18, ECF No. 120-2). On January 11,

2018, the Panel provided Secretary Mattis with its recommendations. (Pls.’ Mem. Opp’n




       11
         Citations to Exhibit 20 to Plaintiffs’ Certificate of Conference of Counsel refer to
the pagination CM/ECF assigned.
                                              5
Defs.’ Mot. Dismiss Summ. J. & Cross-Mot. [“Pls.’ Opp’n & Cross-Mot.”] at 10, ECF No.

163-2).

       On February 22, 2018, Secretary Mattis submitted to President Trump the

Implementation Plan, which recommended changes to the transgender service policy set

forth in the August 2017 Memorandum. (2d Am. Compl. ¶¶ 176–77). The Implementation

Plan consisted of a “short memo” (the “Mattis Memorandum”) and a forty-four page

“unsigned document” entitled “Department of Defense Report and Recommendations on

Military Service by Transgender Persons” (the “DoD Report”). (Id. ¶ 176).

       The Implementation Plan recommended adopting a policy that: (1) transgender

individuals who “require or have undergone gender transition” are disqualified from

military service, except under certain “limited circumstances,” (Id. ¶ 177; Defs.’ Mot.

Dissolve Prelim. Inj. Ex. 1 [“Mattis Mem.”] at 2, ECF No. 120-1; DoD Report at 32); and

(2) all other transgender individuals “without a history or diagnosis of gender dysphoria,

who are otherwise qualified for service,” may serve only “in their biological sex.” (2d Am.

Compl. ¶ 177; Mattis Mem. at 2; DoD Report at 4). There are three “limited circumstances”

under which transgender individuals who require or have undergone transition may serve

in the military. First, they may serve “if they have been stable for [thirty-six] months in

their biological sex prior to accession.” (Mattis Mem. at 2; see also DoD Report at 42).

Second, if a service member is diagnosed with gender dysphoria after acceding into the

military, the individual “may be retained if they do not require a change of gender and

remain deployable within the applicable retention standards.” (Mattis Mem. at 2; see also

DoD Report at 42). Third, service members diagnosed with gender dysphoria between the
                                          6
effective date of the Open Service Directive and the effective date of the Implementation

Plan may “continue to serve in their preferred gender and receive medically necessary

treatment for gender dysphoria” (the “Grandfather Provision”). (Mattis Mem. at 2; see also

DoD Report at 42). The Grandfather Provision further states that it “is and should be

deemed severable” from the Implementation Plan “should [DoD’s] decision to exempt

these Service members be used by a court as a basis for invalidating the entire policy.” (2d

Am. Compl. ¶ 178; DoD Report at 43). In addition, transgender service members serving

under the Grandfather Provision must “not be deemed to be non-deployable for more than

[twelve] months or for a period of time in excess of that established by Service policy

(which may be less than [twelve] months).” (2d Am. Compl. ¶ 215; DoD Report at 6).

       On March 23, 2018, President Trump issued a second memorandum (the “March

2018 Memorandum”) that “revoke[s]” the August 2017 Memorandum and permits the

Secretary of Defense to proceed with the Implementation Plan. (2d Am. Compl. ¶¶ 12,

179–80 (alteration in original); Defs.’ Mot. Dissolve Prelim. Inj. Ex. 3 [“Mar. 2018 Mem.”]

at 1, ECF No. 120-3).

B.     Procedural Background

       On August 28, 2017, six transgender individuals who are current service members—

Plaintiffs Brock Stone, Kate Cole, John Doe 1, Seven Ero George, Teagan Gilbert, and

Tommie Parker (collectively, the “Current Service Members”)—and the American Civil

Liberties Union of Maryland, Inc. (the “ACLU”) sued Defendants. (ECF No. 1). On

September 14, 2017, Plaintiffs filed a First Amended Complaint. (ECF No. 39). In the First

Amended Complaint, Plaintiffs alleged that the Ban violates: (1) the Equal Protection
                                         7
component of the Due Process Clause of the Fifth Amendment to the United States

Constitution; (2) Fifth Amendment substantive due process; and (3) 10 U.S.C. § 1074

(2018), which entitles current and certain former members of the military to medical care.

(1st Am. Compl. at 32, 36, 38, ECF No. 39).

       Also on September 14, 2017, Plaintiffs filed a Motion for a Preliminary Injunction.

(ECF No. 40). On November 21, 2017, this Court granted Plaintiffs’ Motion for

Preliminary Injunction, concluding that Plaintiffs had established a likelihood of success

on the merits of their equal protection claim.12 (Nov. 21, 2017 Mem. & Order at 52–53,

ECF No. 85). The same day, this Court issued a Preliminary Injunction, enjoining the

August 2017 Memorandum’s Accession Directive, Retention Directive, and Sex-

Reassignment Surgery Directive. (Prelim. Inj. at 1–2, ECF No. 84).13

       Defendants filed an Answer to Plaintiffs’ First Amended Complaint on December

15, 2017. (ECF No. 96). On March 1, 2018, Defendants filed their Motion for Judgment



       12
          The Court also dismissed Plaintiffs’ 10 U.S.C. § 1074 claim. (Nov. 21, 2017
Mem. & Order at 53, ECF No. 85).
       13
          Three different federal district courts in California, Washington, and Washington,
D.C. also entered preliminary injunctions prohibiting enforcement of President Trump’s
July 26, 2017 Twitter announcement or certain directives in the August 2017
Memorandum. Stockman v. Trump, No. EDCV 17-1799 JGB (KKx), 2017 WL 9732572,
at *16 (C.D.Cal. Dec. 22, 2017) (enjoining enforcement of “the Accession, Retention, and
Sex Reassignment Surgery Directives”); Karnoski v. Trump, No. C17-1297-MJP, 2017
WL 6311305, at *10 (W.D.Wash. Dec. 11, 2017) (enjoining the defendants from “taking
any action relative to transgender individuals that is inconsistent with the status quo that
existed prior to President Trump’s July 26, 2017 announcement”), appeal dismissed, No.
17-36009, 2017 WL 8229552 (9th Cir. Dec. 30, 2017); Doe 1 v. Trump, 275 F.Supp.3d
167, 177, 217 (D.D.C. 2017) (enjoining enforcement of the “Accession and Retention
Directives, corresponding with sections 1(b) and 2(a) of the [August 2017
Memorandum]”), vacated sub nom. Doe 2 v. Shanahan, 755 F.App’x 19 (D.C. Cir. 2019)
                                                8
on the Pleadings. (ECF No. 115). Plaintiffs filed an Opposition on March 9, 2018. (ECF

No. 117). On March 16, 2018, Defendants filed a Reply. (ECF No. 118).

       On March 23, 2018, Defendants filed their Motion to Dissolve.14 (ECF No. 120).

Plaintiffs filed an Opposition on April 23, 2018. (ECF No. 139). On May 11, 2018,

Defendants filed a Reply. (ECF No. 159).

       On April 27, 2018, Plaintiffs filed a Second Amended Complaint for Declaratory

and Injunctive Relief (the “Second Amended Complaint”), which adds six prospective

service members as Plaintiffs: Teddy D’Atri, Ryan Wood, Niko Branco, John Doe 2, Jane


       14
          Also in March 2018, the defendants moved to dissolve the preliminary injunctions
in Stockman, Karnoski, and Doe 2. Defendants’ Motion to Dissolve the Preliminary
Injunction, Stockman v. Trump, No. 17-cv-1799-JGB-KK (C.D.Cal. Mar. 23, 2018), ECF
No. 82; the defendants’ Motion to Dissolve the Preliminary Injunction, Karnoski v. Trump,
No. 17-cv-1297-MJP (W.D.Wash. Mar. 23, 2018), ECF No. 215; Defendants’ Motion to
Dissolve the Preliminary Injunction, Doe 2 v. Shanahan, No. 17-cv-1597 (CKK) (D.D.C.
Mar. 23, 2018), ECF No. 96. In Stockman and Doe 2, the district courts denied the motions
to dissolve the preliminary injunctions. Stockman v. Trump, 331 F.Supp.3d 990, 1004
(C.D.Cal. 2018); Doe 2 v. Trump, 315 F.Supp.3d 474, 498 (D.D.C. 2018), rev’d sub nom.
Doe 2 v. Shanahan, No. 18-5257, 2019 WL 102309 (D.C. Cir. Jan. 4, 2019). In Karnoski,
the court struck the defendants’ motion. Karnoski v. Trump, No. C17-1297-MJP, 2018 WL
1784464, at *14 (W.D.Wash. Apr. 13, 2018). The defendants appealed in each of these
cases. See Stockman v. Trump, No. 18-56539 (9th Cir. Nov. 16, 2018); Doe 2 v. Shanahan,
No. 18-5257 (D.C. Cir. Aug. 27, 2018); Karnoski v. Trump, No. 18-35347 (9th Cir. Apr.
30, 2018).
       On January 4, 2019, the United States Court of Appeals for the District of Columbia
Circuit vacated without prejudice the preliminary injunction the district court had entered.
Doe 2, 2019 WL 102309, at *1. On January 22, 2019, the United States Supreme Court
issued an order staying the preliminary injunctions in Karnoski and Stockman. Trump v.
Karnoski, No. 18A625 (U.S. Jan. 22, 2019) (order staying preliminary injunction); Trump
v. Stockman, No. 18A627 (U.S. Jan. 22, 2019) (same). On June 14, 2019, the United States
Court of Appeals for the Ninth Circuit vacated the Karnoski court’s order striking the
defendants’ motion to dissolve the preliminary injunction and remanded for further
proceedings. Karnoski v. Trump, 926 F.3d 1180, 1207 (9th Cir. 2019). The Ninth Circuit,
consistent with the Supreme Court, also stayed the preliminary injunction while the district
court reconsidered the defendants’ motion. Id.
                                             9
Roe 1, and John Doe 3, by his next friends and mother and father, Jane Roe 2 and John

Doe 4 (collectively, the “Prospective Service Members”; together with “Current Service

Members,” the “Individual Plaintiffs”). (2d Am. Compl. ¶ 4). The Second Amended

Complaint also adds allegations regarding the preliminary injunctions this and other federal

district courts issued and the Implementation Plan, (id. ¶¶ 173–86, 194, 199, 201–04, 208–

09, 214–16, 220, 224–25, 236), and removes Count III, the 10 U.S.C. § 1974 claim.

       On May 11, 2018, Defendants filed their Defendants’ Motion to Dismiss Plaintiffs’

Second Amended Complaint or, in the Alternative, Defendants’ Motion for Summary

Judgment. (ECF No. 158). Plaintiffs filed their Opposition and Cross-Motion for Summary

Judgment on May 25, 2018. (ECF No. 163). Defendants filed their Reply and Opposition

to Plaintiffs’ Cross-Motion for Summary Judgment on June 15, 2018. (ECF No. 176). On

July 6, 2018, Plaintiffs filed their Reply in support of their Cross-Motion for Summary

Judgment. (ECF No. 190). Defendants filed a Surreply to Plaintiffs’ Cross-Motion for

Summary Judgment on August 1, 2018.15 (ECF No. 203).

       On March 7, 2019, the Court entered an Order staying the Preliminary Injunction in

this case. (ECF No. 249). The policy, as set forth in the Implementation Plan, went into

effect on April 12, 2019. (See Mar. 8, 2019 Notice, ECF No. 250).

C.     Discovery Disputes

       On May 4, 2018, the Court referred this case to a United States Magistrate Judge

(“USMJ”) for all discovery. (ECF No. 152). On June 15, 2018, Plaintiffs filed a Motion to


        Plaintiffs did not oppose Defendants’ filing of a Surreply. (Aug 1, 2018 Order,
       15

ECF No. 202).
                                         10
Compel Supplemental Interrogatory Answers and Production (“Motion to Compel”). (ECF

No. 177-1). In their Motion to Compel, Plaintiffs sought deliberative materials regarding:

(1) President Trump’s Tweets and the August 2017 Memorandum; (2) the Panel; and (3)

the Implementation Plan and President Trump’s acceptance of the Implementation Plan.

(Pls.’ Mot. Compel at 1, ECF No. 177-1). The same day, Plaintiffs filed a Motion for a

Judicial Determination of Privilege Claims, (ECF No. 178 (sealed)), regarding a

PowerPoint presentation that the Army inadvertently produced and Defendants sought to

clawback on the theory that it, too, is protected by deliberative process privilege. (Defs.’

Objs. Magistrate Judge’s Mem. Op. & Order at 5, ECF No. 209). On June 18, 2018,

Defendants filed a Motion for a Protective Order to preclude discovery directed at the

President and other sources concerning presidential communications and deliberations.

(ECF No. 179).

       On August 14, 2018, the USMJ issued a Memorandum Opinion and Order on these

Motions. (Aug. 14, 2018 Mem. Op., ECF No. 204; Aug. 14, 2018 Order, ECF No. 205).

The USMJ granted Plaintiffs’ Motion to Compel and dismissed Plaintiffs’ Motion for a

Judicial Determination of Privilege Claims as moot. (Aug. 14, 2018 Mem. Op. at 11; Aug.

14, 2018 Order ¶¶ 1–3). The USMJ also granted Defendants’ Motion for a Protective Order

as to the President, but denied the Protective Order as to those who communicate with the

President. (Aug. 14, 2018 Mem. Op. at 11; Aug. 14, 2018 Order ¶¶ 1–3). Defendants filed

Objections to the USMJ’s Memorandum Opinion and Order and moved to stay the Order.

(ECF Nos. 208, 209). On September 10, 2018, at the request of the parties, the Court


                                            11
entered an Order suspending discovery-related deadlines. (Sept. 10, 2018 Order, ECF No.

213).

        On November 30, 2018, the Court overruled Defendants’ Objections to the USMJ’s

Memorandum Opinion and Order. (Nov. 30, 2018 Mem. Op. at 22, ECF No. 227; Nov. 30,

2018 Order at 1, ECF No. 228). The Court also stayed compliance with the USMJ’s Order

pending the United States Court of Appeals for the Ninth Circuit’s resolution of a similar

discovery dispute in Karnoski v. Trump, No. C17-1297-MJP (W.D.Wash.). (Nov. 30, 2018

Mem. Op. at 22; Nov. 30, 2018 Order at 1).

                                   II.     DISCUSSION

A.      Motion to Dissolve

        Defendants do not state under which Federal Rule of Civil Procedure they seek

dissolution of the Preliminary Injunction. Even though a preliminary injunction is not a

“final order,” courts have applied Rule 60(b)(5) to dissolve or modify preliminary

injunctions. See Multi-Channel TV Cable Co. v. Charlottesville Quality Cable Operating

Co., 60 F.3d 823, 1995 WL 406612, at *2–3 (4th Cir. 1995) (unpublished table opinion);

Centennial Broad., LLC v. Burns, 433 F.Supp.2d 730, 733 (W.D.Va. 2006) (footnote

omitted) (noting that “[a]lthough a preliminary injunction is not a ‘final’ order or judgment

for the purposes of Rule 60(b), courts nonetheless apply the general equitable principles

set forth in Rule 60(b)(5)”). Rule 60(b)(5) provides for relief from a final judgment “if it is

no longer equitable that the judgment should have prospective application.” A party

seeking dissolution of a preliminary injunction as “no longer equitable” bears the burden

of establishing that “a significant change in circumstances” warrants dissolution of the
                                            12
preliminary injunction. L.J. v. Wilbon, 633 F.3d 297, 304–05 (4th Cir. 2011) (quoting Rufo

v. Inmates of Suffolk Cty. Jail, 502 U.S. 367, 383 (1992)). To satisfy this burden, the party

must establish “a significant change either in factual conditions or in law” that makes

“enforcement of the [preliminary injunction]. . . detrimental to the public interest.” Id. at

305 (quoting Rufo, 502 U.S. at 384). The Court’s analysis under Rule 60(b)(5) is a

“flexible” one and it “focuses on the particular facts of the case.” United States v. Welsh,

No. 5:11-HC-2209-D, 2017 WL 7805581, at *5 (E.D.N.C. Mar. 16, 2017) (citing

Thompson v. HUD, 404 F.3d 821, 830 (4th Cir. 2005)), aff’d, 879 F.3d 530 (4th Cir. 2018),

cert. denied, 139 S.Ct. 1168 (2019).

       Defendants maintain that the Court should dissolve the Preliminary Injunction

because the President has revoked the August 2017 Memorandum, and therefore, Plaintiffs

can no longer establish the equitable factors for issuing a preliminary injunction. Plaintiffs

counter that the Implementation Plan is merely the formal execution of the Ban and not a

change in circumstances that warrants dissolution of the Preliminary Injunction.16 The

Court is persuaded that Defendants have established a significant change in circumstances

for at least two reasons.

       First, the Implementation Plan does not suffer from the same procedural defects as

the August 2017 Memorandum. Plaintiffs take issue with the Ban because President Trump


       16
         Plaintiffs also contend that, under the voluntary cessation exception to mootness,
the Court still retains the power to determine the legality of the Ban even though President
Trump revoked it. As the Court explains, infra at 21, President Trump’s revocation of the
Ban and adoption of the Implementation Plan is sufficient to establish that Defendants will
not revert to the challenged conduct. As a result, the voluntary cessation exception to the
mootness doctrine does not apply here.
                                              13
allegedly did not consult with military officials before he announced it on Twitter and

formalized it in the August 2017 Memorandum. This is not the case with the

Implementation Plan. The Panel conducted a study of transgender military service that

reviewed evidence collected while the Open Service Directive was in place and drafted a

report with the results of its study. (See DoD Report). Secretary Mattis relied on the Panel’s

report—the DoD Report—in drafting his February 2018 Memorandum to President Trump

describing the Implementation Plan. Then, in the March 2018 Memorandum, President

Trump rescinded the August 2017 Memorandum and authorized the military to carry out

the Implementation Plan. Although the parties dispute whether the Panel and its study were

truly independent, the evidence in the record reflects that the Implementation Plan was at

least a product of military judgment, unlike President Trump’s Tweets and the August 2017

Memorandum.

       Second, despite Plaintiffs’ characterization of the Implementation Plan as an

“execution of” the Ban, this is not the case. The Ban did just that—barred all transgender

individuals from serving in the military. The Implementation Plan, by contrast, contains

provisions that permit some transgender individuals who have already enlisted to continue

to serve and receive transition-related medical treatment. It also contains provisions that

permit transgender individuals who intend to enlist to serve, as long as they do so in their

biological sex. This is not to say that the Implementation Plan does not bar a significant

number of transgender individuals from serving in the military. Rather, this is to

acknowledge that there are differences between the August 2017 Memorandum and the

Implementation Plan. Indeed, the Preliminary Injunction enjoined the Retention Directive,
                                          14
Accession Directive, and Sex-Reassignment Surgery Directive in the August 2017

Memorandum; these directives are absent from the Implementation Plan. Thus, while the

Implementation Plan bars many transgender individuals from military service, it is not the

blanket transgender service ban set forth in the August 2017 Memorandum. Thus, the Court

concludes that Defendants have established a significant change in the factual

circumstances.

        Because the August 2017 Memorandum is no longer in force, it is not in the public

interest to continue enjoining directives that no longer exist. Cf. Tahoe-Sierra Pres.

Council, Inc. v. Tahoe Reg’l Planning Agency, 911 F.2d 1331, 1335 (9th Cir. 1990) (in the

context of mootness, concluding that “[i]t would be pointless to enjoin enforcement of a

regional plan that is no longer in effect.”). The Court, therefore, concludes that dissolution

of the Preliminary Injunction is warranted. Accordingly, the Court will grant Defendants’

Motion and dissolve the Preliminary Injunction.

B.     Defendants’ Motion to Dismiss Plaintiffs’ Second Amended Complaint, or, in
       the Alternative, Defendants’ Motion for Summary Judgment & Plaintiffs’
       Cross-Motion for Summary Judgment

       Defendants advance two principal arguments for why the Court should dismiss

Plaintiffs’ claims or grant summary judgment in their favor. First, the Court lacks subject

matter jurisdiction over Plaintiffs’ claims because they lack standing and their challenge to

the August 2017 Memorandum is moot. Second, Defendants are entitled to a highly

deferential form of review, and therefore, Plaintiffs fail to state a plausible claim for relief,




                                               15
or, alternatively, Defendants are entitled to summary judgment in their favor under such

review. The Court first addresses the threshold issues of mootness and standing.17

       1.     Subject-Matter Jurisdiction

              a.      Rule 12(b)(1) Standard of Review

       Rule 12(b)(1) governs motions to dismiss for mootness and for lack of standing,

which pertain to subject matter jurisdiction. See CGM, LLC v. BellSouth Telecomm’s,

Inc., 664 F.3d 46, 52 (4th Cir. 2011); Akers v. Md. State Educ. Ass’n, 376 F.Supp.3d 563,

569 (D.Md. 2019). A Rule 12(b)(1) motion to dismiss for lack of subject matter jurisdiction

“challenges a court’s authority to hear the matter brought by a complaint.” Akers, 376

F.Supp.3d at 569. Under Rule 12(b)(1), “the plaintiff bears the burden of proving, by a

preponderance of the evidence, the existence of subject matter jurisdiction.” Id. (first citing

Demetres v. E. W. Const., Inc., 776 F.3d 271, 272 (4th Cir. 2015); and then citing Lovern

v. Edwards, 190 F.3d 648, 654 (4th Cir. 1999)).

       Defendants challenging a complaint under Rule 12(b)(1) may advance a “facial

challenge, asserting that the allegations in the complaint are insufficient to establish subject

matter jurisdiction, or a factual challenge, asserting ‘that the jurisdictional allegations of

the complaint [are] not true.’” Hasley v. Ward Mfg., LLC, No. RDB-13-1607, 2014 WL

3368050, at *1 (D.Md. July 8, 2014) (alteration in original) (quoting Kerns v. United


       17
         “When a motion under Fed.R.Civ.P. 12 is ‘based on more than one ground, the
court should consider the Rule 12(b)(1) challenge first since if it must dismiss the
complaint for lack of subject matter jurisdiction, the accompanying defenses and objections
become moot and do not need to be determined.’” Jeffrey Banks, Ltd. v. Jos. A. Bank
Clothiers, Inc., 619 F.Supp. 998, 1001 (D.Md. 1985) (quoting 5 C. Wright & A. Miller,
Federal Practice and Procedure § 1350, at 548 (1969) (footnote omitted)).
                                              16
States, 585 F.3d 187, 192 (4th Cir. 2009)); see also Wikimedia Found. v. NSA, 857 F.3d

193, 208 (4th Cir. 2017) (quoting Beck v. McDonald, 848 F.3d 262, 270 (4th Cir. 2017)).

       When, as here, the defendants raise a largely facial challenge,18 the Court affords

the plaintiffs “the same procedural protection” they would receive on a Rule 12(b)(6)

motion to dismiss. Wikimedia Found., 857 F.3d at 208 (quoting Adams v. Bain, 697 F.2d

1213, 1219 (4th Cir. 1982)). As such, the Court takes the facts alleged in the complaint as

true and denies the motion if the complaint alleges sufficient facts to invoke subject matter

jurisdiction. See id.

       With a factual challenge, which Defendants also raise, the plaintiffs bear the burden

of proving the facts supporting subject matter jurisdiction by a preponderance of the

evidence. U.S. ex rel. Vuyyuru v. Jadhav, 555 F.3d 337, 347 (4th Cir. 2009). In determining

whether the plaintiffs have met this burden, the Court “is to regard the pleadings’

allegations as mere evidence on the issue, and may consider evidence outside the pleadings

without converting the proceeding to one for summary judgment.” Richmond,

Fredericksburg & Potomac R.R. Co. v. United States, 945 F.2d 765, 768 (4th Cir. 1991)


       18
          Initially Defendants challenged Wood’s and Branco’s standing through sealed
declarations, and attacked other Plaintiffs’ standing based only on the allegations in the
Second Amended Complaint. In their Reply, Defendants admit that their declaration
regarding Wood contained a “typographical error” that, once corrected, no longer supports
a factual challenge to Wood’s standing. (Defs.’ Reply Mem. Supp. Mot. Dismiss Pls.’ 2d
Am. Compl. at 17, ECF No. 176). As to Branco, Defendants submitted a May 11, 2018
declaration from Sergeant First Class Donald D. Osburn, II (“Sergeant Osburn”), which
states that Branco has not yet submitted the paperwork necessary to enlist. (Osburn
Decl. ¶ 3, ECF No. 160 (under seal)). On May 17, 2018, however, Sergeant Osburn
informed Branco that he had submitted all the necessary paperwork, (Branco Supp.
Decl. ¶¶ 4–6, ECF No. 163-14), and Defendants do not challenge this assertion. Thus, only
Defendants’ facial challenges to Branco’s and Wood’s standing remain.
                                             17
(citing Adams, 697 F.2d at 1219). Nevertheless, the Court applies “the standard applicable

to a motion for summary judgment, under which the nonmoving party must set forth

specific facts beyond the pleadings to show that a genuine issue of material fact exists.”

Id. (citing Trentacosta v. Frontier Pac. Aircraft Indus., Inc., 813 F.2d 1553, 1559 (9th Cir.

1987)). The movants “should prevail only if the material jurisdictional facts are not in

dispute and the [movants are] entitled to prevail as a matter of law.” Id. (citing Trentacosta,

813 F.2d at 1558). Unlike under the summary judgment standard, however, the Court is

permitted to decide disputed issues of fact, Kerns, 585 F.3d at 192, and weigh the evidence,

Adams, 697 F.2d at 1219.

              b.     Analysis

       Article III of the Constitution limits the judicial authority of federal courts to

“Cases” and “Controversies.” U.S. Const. art. III, § 2, cl. 1; Spokeo, Inc. v. Robins, 136

S.Ct. 1540, 1547, as revised, (May 24, 2016). Thus, the threshold question in every federal

case is whether the court has authority under Article III to entertain the suit. Warth v.

Seldin, 422 U.S. 490, 498 (1975). Both mootness and standing go to whether an Article III

case or controversy exists in a given case. Friends of the Earth, Inc. v. Laidlaw Envtl. Servs.

(TOC), Inc., 528 U.S. 167, 180 (2000).

                     i.      Mootness

       At bottom, the Court concludes that Plaintiffs’ challenge to the August 2017

Memorandum is moot. The Court will, therefore, dismiss Plaintiffs’ claims to the extent

they allege that the August 2017 Memorandum violated their constitutional rights.


                                              18
       “[T]he doctrine of mootness constitutes a part of the constitutional limits of federal

court jurisdiction,” which extends only to actual cases or controversies. Porter v. Clarke,

852 F.3d 358, 363 (4th Cir. 2017) (alteration in original) (first quoting Simmons v. United

Mortg. & Loan Inv., LLC, 634 F.3d 754, 763 (4th Cir. 2011); and then citing U.S. Const.

art. III, § 2). In other words, “[w]hen a case or controversy ceases to exist—either due to a

change in the facts or the law—‘the litigation is moot, and the court’s subject matter

jurisdiction ceases to exist also.’” Id. (quoting S.C. Coastal Conservation League v. U.S.

Army Corps of Eng’rs, 789 F.3d 475, 482 (4th Cir. 2015)). A case is moot “when the issues

presented are no longer ‘live’ or the parties lack a legally cognizable interest in the

outcome.” Deal v. Mercer Cty. Bd. of Educ., 911 F.3d 183, 191 (4th Cir. 2018) (quoting

Simmons, 634 F.3d at 763), reh’g denied, (Jan. 28, 2019). “Mootness has been described

as ‘the doctrine of standing set in a time frame: The requisite personal interest that must

exist at the commencement of the litigation (standing) must continue throughout its

existence (mootness).’” Arizonans for Official English v. Arizona, 520 U.S. 43, 68 n.22

(1997) (quoting U.S. Parole Comm’n v. Geraghty, 445 U.S. 388, 397 (1980)).

       Defendants maintain that because President Trump revoked the August 2017

Memorandum, Plaintiffs’ challenge to it is moot. Plaintiffs counter that because the

Implementation Plan is “sufficiently similar” to the August 2017 Memorandum and “the

challenged conduct continues,” their claims are not moot. (Pls.’ Opp’n & Cross-Mot. at

19). The Court does not find Plaintiffs’ argument persuasive for at least two reasons.

       First, as discussed above, the Implementation Plan permits at least some transgender

individuals to serve in the military, unlike the August 2017 Memorandum, which set forth
                                               19
an outright ban on transgender military service. For example, the Implementation Plan

allows transgender individuals who do not have a “history or diagnosis of gender

dysphoria” and “who are otherwise qualified for service” to serve “in their biological sex.”

(2d Am. Compl. ¶ 177; Mattis Mem. at 2; DoD Report at 4). Transgender individuals who

require transition may serve in the military “if they have been stable for [thirty-six] months

in their biological sex prior to accession.” (2d Am. Compl. ¶¶ 11, 176–78; Mattis Mem. at

2; DoD Report at 42). Further, service members who were diagnosed with gender

dysphoria between the effective date of the Open Service Directive and the effective date

of the Implementation Plan may “continue to serve in their preferred gender and receive

medically necessary treatment for gender dysphoria” under the Grandfather Provision. (2d

Am. Compl. ¶¶ 11, 176–78; Mattis Mem. at 2). Again, this is not to say that the

Implementation Plan does not bar a significant number of transgender individuals from

serving in the military. This is to acknowledge that the August 2017 Memorandum—which

banned all transgender military service—and the Implementation Plan are not one and the

same.

        Second, the March 2018 Memorandum “revoke[s]” the August 2017 Memorandum.

(2d Am. Compl. ¶ 180 (alteration in original); Mar. 2018 Mem. at 1). It also “acknowledged

receipt” of the Implementation Plan and authorized the Secretary of Defense and the

Secretary of Homeland Security “to proceed with plans for implementation.” (2d Am.

Compl. ¶ 179; Mar. 2018 Mem. at 1). And, on April 12, 2019, the Implementation Plan

went into effect. (See Mar. 8, 2019 Notice). Thus, Defendants’ challenged conduct—at

least with regard to the August 2017 Memorandum—does not continue.
                                         20
       Nevertheless, Plaintiffs contend that Defendants’ “voluntary cessation of a

challenged practice does not deprive a federal court of its power to determine the legality

of the practice.” (Pls.’ Opp’n & Cross-Mot. at 20) (quoting City of Mesquite v. Aladdin’s

Castle, Inc., 455 U.S. 283, 289 (1982)). Under the voluntary cessation exception to the

mootness doctrine, Plaintiffs maintain, Defendants bear the burden of establishing with an

absolute certainty that the challenged conduct cannot be expected to recur, and that

Defendants fail to meet this standard with regard to the Accession, Retention, and Sex-

Reassignment Surgery Directives.

       The voluntary cessation exception to the mootness doctrine prevents a defendant

from “engag[ing] in unlawful conduct, stop[ping] when sued to have the case declared

moot, then pick[ing] up where he left off.” Deal, 911 F.3d at 192 (alterations in original)

(quoting Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013)); see also Porter, 852 F.3d at

364 (explaining that the voluntary cessation exception seeks to prevent “a manipulative

litigant immunizing itself from suit indefinitely, altering its behavior long enough to secure

a dismissal and then reinstating it immediately after” (quoting ACLU of Mass. v. U.S.

Conference of Catholic Bishops, 705 F.3d 44, 54–55 (1st Cir. 2013)). As a result,

defendants asserting that their voluntary compliance moots a case bear the “formidable

burden” of demonstrating that it is “absolutely clear the allegedly wrongful behavior could

not reasonably be expected to recur.” Porter, 852 F.3d at 364 (quoting Laidlaw, 528 U.S.

at 190); see also Deal, 911 F.3d at 191 (“[A] party asserting mootness bears a ‘heavy burden

of persuading’ the court that ‘subsequent events [make] it absolutely clear that the allegedly


                                             21
wrongful behavior could not reasonably be expected to recur.’” (quoting Laidlaw, 528 U.S.

at 189)).

       The United States Court of Appeals for the Fourth Circuit has held that “a

governmental entity’s change of policy renders a challenge moot when the governmental

entity ‘has not asserted its right to enforce [the challenged policy] at any future time.’”

Porter, 852 F.3d at 364 (quoting Telco Commc’ns, Inc. v. Carbaugh, 885 F.2d 1225, 1231

(4th Cir. 1989)). The Fourth Circuit has also held that “statutory changes that discontinue

a challenged practice are ‘usually enough to render a case moot, even if the legislature

possesses the power to reenact the statute after the lawsuit is dismissed.’” Valero Terrestrial

Corp. v. Paige, 211 F.3d 112, 116 (4th Cir. 2000) (quoting Native Village of Noatak v.

Blatchford, 38 F.3d 1505, 1510 (9th Cir. 1994)). If, however, the defendants “openly

announce[ ] [their] intention to reenact precisely the same provision after a lawsuit is

dismissed, a court may still have jurisdiction despite statutory changes discontinuing the

challenged conduct.” Franco v. City of Seat Pleasant, No. GJH-18-2027, 2019 WL

1317340, at *4 (D.Md. Mar. 21, 2019) (internal quotation marks omitted) (quoting Valero,

211 F.3d at 116).

       In this case, Defendants have met their burden. President Trump revoked the August

2017 Memorandum in his March 2018 Memorandum. The March 2018 Memorandum also

authorized the military to proceed with the Implementation Plan, which does not contain

any of the directives from the August 2017 Memorandum, and the Implementation Plan

went into effect in April 2019. See Int’l Refugee Assistance Project v. Trump, 857 F.3d

554, 640 (4th Cir.), as amended, (May 31, 2017), as amended, (June 15, 2017) (concluding
                                           22
that President Trump’s new order restricting entry into the United States of individuals

from certain countries “revoked the earlier order and rendered moot the challenge to the

earlier order”), vacated and remanded sub nom. Trump v. Int’l Refugee Assistance, 138

S.Ct. 353 (2017).19

      To support their argument that Defendants have failed to meet their burden,

Plaintiffs point to the Grandfather Provision, which is severable “should [the DoD’s]

decision to exempt these [s]ervice members be used by a court as a basis for invalidating

the entire policy.” (DoD Report at 43). Plaintiffs’ argument misses the mark. Plaintiffs

narrowly focus on the Grandfather Provision instead of on the change in policy as a whole.

Further, the fact that the Grandfather Provision is severable from the rest of the

Implementation Plan demonstrates Defendants’ intent to keep the other parts of the

Implementation Plan, even if they cannot retain that provision.

      Plaintiffs also contend that Defendants have failed to carry their burden because

they have not made it “absolutely clear” that President Trump will not reissue the Ban.

While President Trump retains the power to reinstitute the Ban, he has not “openly

announce[d]” his intention to do so. See Franco, 2019 WL 1317340, at *4 (quoting Valero,

211 F.3d at 116) (concluding that the plaintiff’s challenge to a special tax seeking

declaratory and injunctive relief was moot because, “[a]lthough Defendants may have ‘the



      19
          The Supreme Court vacated and remanded International Refugee Assistance
Project v. Trump because the order at issue “‘expired on its own terms’ on September 24,
2017,” and therefore the case was rendered moot. Trump v. Int’l Refugee Assistance, 138
S.Ct. 353 (2017) (quoting Protecting the Nation From Foreign Terrorist Entry Into the
United States, Executive Order No. 13,780, 82 Fed. Reg. 13,209 (Mar. 6, 2017)).
                                            23
power to reenact’ the special tax ‘after the lawsuit is dismissed,’ they have not announced

any intention to do so”).

       In sum, the Court concludes that Plaintiffs’ claims challenging the constitutionality

of the August 2017 Memorandum are moot. Accordingly, the Court will grant Defendants’

Motion to the extent it seeks to dismiss those claims.

                      ii.     Standing

       In brief, the Court concludes that, except for George, Current Service Members lack

standing to challenge the Implementation Plan, and will therefore dismiss their claims

without prejudice. All Prospective Service Members, on the other hand, have standing to

challenge the Implementation Plan, and the Court will not dismiss their claims on this basis.

       Standing’s “irreducible constitutional minimum” comprises three prongs. Spokeo,

136 S.Ct. at 1547 (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)). “The

plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable to the challenged

conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial

decision.” Id. The party invoking federal jurisdiction bears the burden of establishing

standing. Id. (citing FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 231 (1990)). At the

pleading stage, plausible factual allegations, which the Court accepts as true, may suffice

to establish each element of standing. Id.; Beck, 848 F.3d at 270 (quoting Lujan, 504 U.S.

at 561).

       Although plaintiffs must establish standing for each claim and for each form of relief

sought, Bostic v. Schaefer, 760 F.3d 352, 370 (4th Cir. 2014) (citing DaimlerChrysler

Corp. v. Cuno, 547 U.S. 332, 352 (2006) (“The standing requirement applies to each claim
                                           24
that a plaintiff seeks to press.”), “the presence of one party with standing is sufficient to

satisfy Article III’s case-or-controversy requirement,” id. (quoting Rumsfeld v. Forum for

Acad. & Institutional Rights, Inc., 547 U.S. 47, 52 n.2 (2006)).

       Defendants primarily contend that Individual Plaintiffs fail to establish a concrete

injury. To satisfy the injury-in-fact prong, a plaintiff must establish that he or she “suffered

‘an invasion of a legally protected interest’ that is ‘concrete and particularized’ and ‘actual

or imminent, not conjectural or hypothetical.’” Spokeo, 136 S.Ct. at 1548 (quoting Lujan,

504 U.S. at 560). To be particularized, an injury “must affect the plaintiff in a personal and

individual way.” Curtis v. Propel Prop. Tax Funding, LLC, 915 F.3d 234, 240 (4th Cir.

2019) (quoting Spokeo, 136 S.Ct. at 1548). To be concrete, an injury “must actually exist”

and be “real, and not abstract.” Dreher v. Experian Info. Sols., Inc., 856 F.3d 337, 344 (4th

Cir. 2017) (quoting Spokeo, 136 S.Ct. at 1548). That is, an alleged injury cannot be “too

speculative for Article III purposes.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409

(2013) (quoting Lujan, 504 U.S. at 564). Though a threatened injury is sufficient to confer

standing, the injury must be “certainly impending,” or there must be a “‘substantial risk’

that the harm will occur.” Susan B. Anthony List v. Driehaus, 573 U.S. 149, 158 (2014)

(quoting Clapper, 568 U.S. at 409 n.5).

                                    aa.     Current Service Members

       Defendants maintain that because Current Service Members may continue to serve

in the military and receive medically necessary treatment under the Implementation Plan,

they have not suffered an actual injury. Plaintiffs counter that this Court already concluded

that Current Service Members have standing to challenge the Ban in its Memorandum and
                                         25
Order granting the Preliminary Injunction, and the Implementation Plan is merely a

continuation of the Ban. As a result, Plaintiffs argue, the Court’s inquiry should instead

focus on whether Current Service Members’ claims are moot. Plaintiffs’ argument rests on

the false premise that the Ban and the Implementation Plan are one and the same, and as

the Court discussed above, they are not. This is not the end of the Court’s standing inquiry,

however.

       Current Service Members amended their pleading to challenge the Implementation

Plan. (See 2d Am. Compl. ¶¶ 176–86, 194, 199, 208–09, 214–16, 220, 224–25, 236).

Generally, standing is determined “as of the time the action is brought.’” Aid for Women

v. Foulston, 441 F.3d 1101, 1109 (10th Cir. 2006). However, when plaintiffs file a

complaint in federal court and then, as here, voluntarily amend the complaint, “courts look

to the amended complaint to determine jurisdiction.” Daniels v. Arcade, L.P., 477 F.App’x

125, 130–31 (4th Cir. 2012) (quoting Rockwell Int’l Corp. v. United States, 549 U.S. 457,

473–74     (2007);    see    also    Saleh    v.    Fed.    Bureau     of    Prisons,    No.

CIV.A05CV02467PABKLM, 2009 WL 3158120, at *5 (D.Colo. Sept. 29, 2009) (noting

that “standing is determined at the time the relevant claim is raised or party is joined”

(discussing Riverside v. McLaughlin, 500 U.S. 44 (1991)). Accordingly, the Court will

assess whether Current Service Members have standing to challenge the Implementation

Plan via the allegations in the Second Amended Complaint. The Court addresses the types

of injury Current Service Members allege in turn.




                                             26
                                 1.     Severability Clause

       Plaintiffs first maintain that, based on the severability clause in the Grandfather

Provision, Defendants can end the protections of the Grandfather Provision at any moment.

Defendants counter that the future harm of Defendants possibly rescinding the Grandfather

Provision is too speculative. The Court agrees with Defendants.

       Here, to trigger the severability clause, the Grandfather Provision must “be used by

a court as a basis for invalidating the entire policy.” (DoD Report at 43). Thus, before the

Grandfather Provision could be severed from the rest of the Implementation Plan, a court

would have to: (1) declare that provision unlawful; and (2) conclude that the rest of the

Implementation Plan would be lawful but for the Grandfather Provision. Plaintiffs do not

allege that it is likely that a court would find the Grandfather Provision unlawful and the

rest of the Implementation Plan lawful. Nor do they plead any facts that would permit the

Court to infer that this situation is likely to occur. Instead, in their Opposition, they again

argue that the burden is on Defendants under the mootness doctrine to establish that the

Grandfather Provision will not be rescinded. But, as the Court addressed above, the Ban

and the Implementation Plan are not one and the same, and Plaintiffs’ challenge to the Ban

is moot. Thus, the burden is on Plaintiffs to establish standing to challenge the

Implementation Plan. Without plausible factual allegations that would permit the Court to

infer that the severability provision is likely to be triggered, the Court concludes that

Current Service Members fail to establish standing based on this purported injury.




                                              27
                                    2.     Medical Care

       Plaintiffs plead that certain Current Service Members may be denied medically

necessary treatment under the Implementation Plan. Defendants contend that Current

Service Members’ claims of standing related to the uncertain provision of medically

necessary treatment are speculative. Plaintiffs assert that due to the severability clause and

the possibility that President Trump could re-impose the transition-related-care ban,

Current Service Members may not receive medically necessary care.20 Plaintiffs also argue

that because Defendants have not defined “medically necessary care” as used in the

Grandfather Provision, Current Service Members could be denied such care based on the

Implementation Report’s speculation about the efficacy of surgical care to treat gender

dysphoria. The Court disagrees with Plaintiffs.

       Here, Current Service Members allege that they “may be denied medically

necessary treatment” and that it is “unclear what care will still be provided.” (2d Am.

Compl. ¶¶ 193–94). The factual basis for this allegation is that the Implementation Plan

“provides no details as to what will be considered ‘medically necessary’ or the process that

will govern requests for such care” and “distort[s] . . . medical literature” about the medical

treatment of gender dysphoria. (Id. ¶ 194). Plaintiffs do not, however, allege that Current

Service Members have been denied medically necessary treatment or provide any factual



       20
         Plaintiffs also assert that Defendants bear the burden of establishing that Current
Service Members’ challenge to the Sex-Reassignment Surgery Directive is moot. Like
Current Service Members’ other alleged injuries, because the Court concluded that their
challenge to the Ban is moot, Current Service Members must demonstrate standing to
challenge the Implementation Plan.
                                             28
allegations that would permit the Court to infer that this is likely to occur. Nor do they

plausibly plead that the Grandfather Provision is likely to be rescinded or that President

Trump will likely re-impose the ban on surgical care for transgender service members. Left

only with Plaintiffs’ allegations that speculate about whether Current Service Members

will receive medically necessary treatment under the Implementation Plan, which

expressly states that they will receive such treatment, the Court concludes that Current

Service Members fail to establish an injury in fact related to the denial of medically

necessary treatment.

                                3.      Inability to Reenlist

       Plaintiffs also contend that Defendants fail to address their allegations that the

Grandfather Provision “may not protect their right to reenlist after their current terms of

service are over.” (Pls.’ Opp’n & Cross-Mot. at 22) (citing 2d Am. Compl. ¶¶ 178, 186,

199, 215–16). To support their allegations, Plaintiffs point to an internal Army slideshow

presentation “generated shortly after the President’s Twitter announcement” which

“reveals that the Army specifically examined how long it would take to ‘eliminate[ ]’ all

its transgender service members through attrition or involuntary discharge.” 21 (Id.) (citing

Pls.’ Mem. Opp’n Defs.’ Mot. Dissolve Prelim. Inj. Ex. 3 at 12–13, ECF No. 139-4).

Defendants counter with a Declaration from Stephanie A. Barna, Acting Assistant


       21
          The Court notes that Plaintiffs cherry-pick the term “eliminat[e]” from a single
slide and fail to provide the full context. The slide includes the word “elimination” in a list
of ways transgender officers may leave the Army: “no clear end dates; separations occur
due to promotion non-selection, attrition, elimination, and retirement.” (Pls.’ Mem. Opp’n
Defs.’ Mot. Dissolve Prelim. Inj. Ex. 3 at 12–13, ECF No. 139-4). In this context, the Court
interprets the term to mean termination from employment with the military.
                                               29
Secretary of Defense (Manpower and Reserve Affairs), who is responsible for “drafting

and implementation” of the Implementation Plan. (Barna Decl. ¶¶ 1–2, ECF No. 176-1).

Barna avers that “no exempted transgender [s]ervice member will be denied reenlistment

if otherwise qualified.” (Id. ¶ 6). Defendants also explain that the Army slideshow Plaintiffs

cite, pre-dates the Implementation Plan, and therefore it is not a reflection of current

military policy.

       Here, Barna’s Declaration specifically addresses how the Grandfather Provision in

the Implementation Plan will be applied, removing the uncertainty surrounding whether

Current Service Members will be allowed to reenlist. Plaintiffs do not produce any

evidence to rebut Barna’s statements, such as declarations from transgender service

members who have been told that they may not reenlist. In addition, the Army slideshow,

dated August 23, 2017, was created before the Implementation Plan. Plaintiffs assert that

there “may well be other similar documents [like the slideshow] in Defendants’ files.”

(Pls.’ Opp’n & Cross-Mot. at 22). But they do not give the Court any reason to believe that

this is the case. Even if this statement were true, the slideshow does not address whether

transgender service members in the Army will be allowed to reenlist. (See Pls.’ Mem.

Opp’n Defs.’ Mot. Dissolve Prelim. Inj. Ex. 3 at 12). It merely examines the personnel

consequences of not permitting transgender service members to reenlist.

       Plaintiffs also plead “[o]n information and belief” that “some service members who

are transgender are already being told that they may not reenlist.” (2d Am. Compl. ¶ 178).

But because a complaint must plausibly state a claim, using “upon information and belief”

as a pleading device survives a motion to dismiss only where “the facts are peculiarly
                                         30
within the possession of the defendant, or where the belief is based on factual information

that makes the inference of culpability plausible.” Malibu Media, LLC v. Doe, No. PWG-

13-365, 2014 WL 7188822, at *4 (D.Md. Dec. 16, 2014) (quoting Arista Records, LLC v.

Doe 3, 604 F.3d 110, 120 (2d Cir. 2010)). If transgender service members are being told

that they may not be able to reenlist, such information is not exclusively within the

possession of Defendants, and presumably those service members could share this

information with Plaintiffs. Plaintiffs also do not plead factual information that would make

it plausible for the Court to infer that transgender service members are being told that they

may not be able to reenlist. In any event, as a factual challenge, Plaintiffs may not rely on

the allegations contained in their pleadings alone to establish material jurisdictional facts.

Richmond, Fredericksburg & Potomac R.R. Co., 945 F.2d at 768 (citing Trentacosta, 813

F.2d at 1559).

        Thus, the Court concludes that Current Service Members have not established an

injury based on their inability to reenlist. Certain alleged injuries related to the inability to

commission, however, dictate a different conclusion.

                              4.      Inability to Commission

       Both George and Gilbert allege that they intend to pursue a commission in the

military and that they would be prohibited from commissioning under the Implementation

Plan. (2d Am. Compl. ¶¶ 48, 55, 190, 219–20). Defendants contend that George’s and

Gilbert’s assertions are too speculative to confer standing because neither has applied for

a commission, and they have only provided a “vague description of future intent.” (Defs.’

Mot. Dismiss Summ. J. at 14, ECF No. 158). Relying again on Barna’s Declaration,
                                     31
Defendants contend that because DoD has not developed its policy related to

commissioning under the Implementation Plan, any assertion that George or other service

members would be barred from commissioning is too speculative. The Court disagrees

with Defendants with regard to George.

       Here, this Court previously concluded that George “is subject to a substantial risk

that his attempt to accede into the military as a commissioned officer will be prohibited

solely on the basis on his transgender status.” (Mem. & Order at 33, ECF No. 85). Based

on the allegations and evidence before the Court, this remains true. George alleges that he

has undergone transition-related surgery and that he is “currently eligible for a commission

under the Open Service Directive.” (2d Am. Compl. ¶¶ 46, 48). George further alleges that

he plans to apply for a commission in the U.S. Army Nurse Corps in May 2018. (Id. ¶¶ 47–

48). George avers that “[b]ecause I have a prior Bachelor’s degree in a different field [than

nursing], I am eligible to commission immediately, even before completing my second

Bachelor’s in Nursing.” (George Decl. ¶ 5, ECF No. 139-37). The Second Amended

Complaint states that “DoD treats commissioning as an officer as a new accession,” and

therefore, transgender individuals who “would otherwise be eligible for commissions,

would not be eligible as a result of President Trump’s indefinite ban on new accessions”

under the Implementation Plan. (2d Am. Compl. ¶ 219). These statements establish that

George has a concrete plan to commission in the Army Nurse Corps and that under the

Implementation Plan’s ban on accessions of transgender individuals who have transitioned

to their preferred gender, George faces a substantial risk that he will not be able to

commission. Barna’s statement that DoD “has not yet specifically resolved the issue” of
                                        32
in-service commissioning, (Barna Decl. ¶ 7)22—what George seeks to do—does not rebut

George’s assertions. In the absence of a defined policy, the Court is left with the plain

language of the Implementation Plan, which bans transgender individuals that have

surgically transitioned to their preferred gender from serving, and Plaintiffs’ allegations

that such individuals would not be allowed to commission under the Implementation Plan.

       Thus, the Court concludes that George establishes an injury in fact sufficient to give

him standing to challenge the Implementation Plan. George’s injury is also fairly traceable

to the Implementation Plan because, by its plain language, George is barred from

commissioning and, as a result, an order enjoining the Implementation Plan would redress

his injury.

       Gilbert’s allegations and Declaration, by contrast, are too speculative to establish an

injury in fact for at least two reasons. First, Gilbert has not undergone sex-reassignment

surgery. Although Gilbert alleges that she “plans to seek approval for medically indicated

surgical treatment in the future,” she does not plead when she plans to do so. (2d Am.

Compl. ¶ 54). Having neither undergone sex-reassignment surgery nor having a concrete

plan to do so, Gilbert would not be categorically barred from service under the

Implementation Plan. Second, Gilbert pleads that she “has approximately one year of

course work left in her undergraduate degree at Arizona State University, after which she

intends to apply to commission as an officer.” (Id. ¶ 55). In her Declaration, she avers that


       22
          Barna states that “exempted transgender cadets and midshipmen enrolled in the
Service Academies will be able to commission” under the Grandfather Provision. (Barna
Decl. ¶ 7). Because George is not enrolled in a service academy, this policy does not apply
to him.
                                            33
she “recently signed a re-enlistment contract, and at the end of that contract I will have

served [eighteen] years, leaving me two years short of significant retirement benefits. If I

were not able to sign an additional contract to serve out those two additional years, it would

be at tremendous loss, both personally and financially.” (Gilbert Decl. ¶ 6, ECF No. 139-

38). Gilbert’s Declaration, therefore, contemplates that she will not commission and will

continue to serve as an enlisted service member. Given the contradictions in Gilbert’s

allegations and the statements in her Declaration, it is unclear whether Gilbert even intends

to commission or, if she does, when she plans to do so. Thus, the Court concludes that

Gilbert’s alleged injury is too speculative to give her standing to challenge the

Implementation Plan.

                            5.     Deployability Requirement

       The Implementation Plan states that transgender service members “may not be

deemed to be non-deployable for more than [twelve] months or for a period of time in

excess of that established by Service policy (which may be less than [twelve] months).”

(2d Am. Compl. ¶ 186) (quoting DoD Report at 43). As a result, Plaintiffs plead, “without

providing any detail as to how such policies will be interpreted and applied,” transgender

service members “may face removal from the military.” (Id.). Defendants contend that

these allegations fail to satisfy all three prongs of the standing analysis. Defendants assert

that the future harm of discharge is too speculative and that because these standards are

based on the military’s worldwide deployability requirement (the “Deployability

Requirement”), not the Implementation Plan, any injury Current Service Members may

suffer is not fairly traceable to the Implementation Plan. Therefore, Defendants argue, an
                                             34
order enjoining the Implementation Plan would not redress their injury. Plaintiffs attempt

to reframe their challenge, asserting that “Plaintiffs are not challenging the Deployability

Requirement’s requirement that service members may not be classified as non-deployable

for over a year,” but rather that “Plaintiffs’ injuries plainly arise under the Implementation

Plan and the DoD Report, which characterize hormone therapy as inconsistent with

deployment, which is contrary to the facts.” (Pls.’ Opp’n & Cross-Mot. at 23 n.8). As a

result, Plaintiffs maintain, “[i]t appears likely that Plaintiffs will be improperly designated

as nondeployable based on the Implementation Plan’s unsupported conclusions regarding

hormone maintenance.” (Id. at 23). The Court does not find Plaintiffs’ argument

persuasive.

       The portions of the DoD Report Plaintiffs cite do not establish that transgender

service members’ discharge is “certainly impending” or that there is “substantial risk” that

they will be discharged. Driehaus, 573 U.S. at 158 (quoting Clapper, 568 U.S. at n.5). The

DoD Report states that “[t]ransition-related treatment that involves cross-sex hormone

therapy or sex-reassignment surgery could render [s]ervice members with gender

dysphoria non-deployable for a significant period of time—perhaps even a year—if the

theater of operations cannot support the treatment.” (DoD Report at 33) (emphasis added).

The DoD Report goes on to state that, if the theater of operations does not allow a

transgender service member to have access to a lab to test hormone levels, “then the

[s]ervice member must be prepared to forego treatment, monitoring, or the deployment,”

(id.); it does not contemplate that a transgender service member would necessarily be

discharged under these circumstances. In addition, the DoD Report concedes that the data
                                           35
on how transition-related therapy may impact deployability is “limited” and “the periods

of transition-related non-availability and the risks of deploying untreated [s]ervice

members with gender dysphoria are uncertain.” (Id. at 33–34). So, while these assertions

may be contrary to the facts about hormone treatment for transgender individuals, as

Plaintiffs contend, they do not establish that transgender service members will necessarily

be deemed nondeployable and, as a result, discharged from the military. Moreover,

Plaintiffs’ own language—“may face removal from the military” and “it appears likely

that” Plaintiffs will be deemed nondeployable based upon the DoD Report’s statements—

reveals the speculative nature of their injuries. Thus, the Court concludes that Current

Service Members fail to establish an injury in fact related to the DoD Report’s statements

regarding deployability of transgender service members.

      Further, Defendants correctly note that the Deployability Requirement applies to all

service members. (Admin. Record Pt. 1 at 32, ECF No. 133-3). Thus, an order enjoining

the Implementation Plan would not remove this deployability requirement or prevent the

discharge of a service member due to a failure to meet this requirement. While the DoD

Report’s characterization of hormone therapy as “inconsistent with deployment” may be

“contrary to the facts,” the risk of discharge Current Service Members face is a result of

the Deployability Requirement, not the Implementation Plan. The Court, therefore,

concludes that Current Service Members’ alleged injury—the threat of discharge due to

non-deployability—is not fairly traceable to the Implementation Plan. Nor would an order

enjoining the Implementation Plan redress Current Service Members’ alleged injury.


                                            36
Accordingly, the Court concludes that Current Service Members fail to establish standing

related to the DoD Report’s statements about transgender service members’ deployability.

                                  6.     Stigmatic Injury

       Plaintiffs allege that they have suffered and continue to suffer stigmatic injury.

Defendants contend that Current Service Members fail to establish standing based on

stigmatic injury because they must have personally been denied equal treatment. Although

the Court disagrees with Defendants’ characterization of what is sufficient to establish

stigmatic injury, it nevertheless concludes that Current Service Members fail to establish

standing based on stigmatic injury.

       Defendants rely on Allen v. Wright, 468 U.S. 737 (1984), for the proposition that

Current Service Members must personally be denied equal treatment to demonstrate

standing based on stigmatic injury. In Allen, parents of African-American schoolchildren

sued to force the Internal Revenue Service to deny tax-exempt status to schools that

discriminated on the basis of race. 468 U.S. 737, 739–40, 755 (1984), abrogated by

Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118 (2014). The parents

alleged that their children suffered “stigmatic injury, or denigration” due to the

government’s support of racially discriminatory institutions. Id. at 754. The U.S. Supreme

Court held that the parents did not have standing. Id. It explained that a “stigmatizing injury

often caused by racial discrimination” is the type of noneconomic injury that “is sufficient

in some circumstances to support standing.” Id. at 755. However, “such injury accords a

basis for standing only to “those persons who are personally denied equal treatment” by


                                              37
the challenged discriminatory conduct. Id. (quoting Heckler v. Mathews, 465 U.S. 728,

740 (1984)).

       As the United States District Court for the District of Columbia observed in Doe 2

v. Trump, the Supreme Court concluded that “such stigmatic injury did not support

standing for the particular plaintiffs in Allen because their children had never applied to

any of the private schools at issue, and therefore they had not been ‘personally denied equal

treatment.’ Instead, they had merely alleged an ‘abstract stigmatic injury’ that would be

equally applicable to ‘all members’ of an entire racial group, nationwide.” 315 F.Supp.3d

474, 487 (D.D.C. 2018) (quoting Allen, 468 U.S. at 756), rev’d sub nom. Doe 2 v.

Shanahan, 755 F.App’x 19 (D.C. Cir. 2019). Applying Allen to the Doe 2 plaintiffs, who

are current service members that fall under the Grandfather Provision, the court concluded

that they had standing to challenge the Implementation Plan because their stigmatic injury

arose out of their unequal treatment under the Grandfather Provision. Id. The Doe 2 court

explained, “These Plaintiffs are denied equal treatment because they will be the only

service members who are allowed to serve only based on a technicality; as an exception to

a policy that generally paints them as unfit.” Id.

       Here, Current Service Members could have pled that they have suffered and will

suffer stigmatic injury because they are allowed to serve simply because they were in the

military when the Open Service Directive was implemented and would not otherwise be

permitted to serve under the Implementation Plan. Plaintiffs do not, however, make such

allegations. Instead, Plaintiffs’ stigmatic-injury allegations are either conclusory or relate

to the Ban and DoD Report, not the Grandfather Provision. (See 2d Am. Compl. ¶¶ 199–
                                         38
200, 214, 216). For example, Plaintiffs plead that they “face extraordinary stress,

uncertainty, and stigma from the ban on transgender individuals from open service and the

singling out their medical care for a ban on coverage” and that “[t]he stigma that the

Serving Plaintiffs face has been increased by the [DoD] Report’s use of stereotypes and

conjecture to allege that persons with gender dysphoria, even after successful treatment,

have higher rates of psychiatric needs, including the Implementation Report’s treatment of

gender dysphoria as a ‘psychiatric disorder’ or ‘mental health condition.’” (Id. ¶¶ 199–

200).

        Moreover, Plaintiffs allege that “the inclusion of the [Grandfather Provision] does

not address the injury from stigma,” which contemplates that their stigma does not arise

from the Grandfather Provision, as the Doe 2 plaintiffs asserted, but rather stems from

President Trump’s statements and statements in the DoD Report. Put simply, Current

Service Members do not allege that they are permitted to serve based on a technicality due

to the Grandfather Provision, and therefore, their service is on objectively unequal terms.

Thus, the Court concludes, based on the allegations in the Second Amended Complaint,

Current Service Members do not sufficiently plead a stigmatic injury. Because Current

Service Members may be able to adequately allege stigmatic injury, however, the Court

will dismiss their claims, except for George’s, without prejudice.

        In sum, George has demonstrated an injury in fact sufficient to confer standing to

challenge the Implementation Plan based on the substantial risk that he will not be

permitted to commission. All other Current Service Members have not established standing

to challenge the Implementation Plan. Accordingly, the Court will grant in part
                                      39
Defendants’ Motion on this basis and dismiss Current Service Members’ claims, with the

exception of George’s, without prejudice.

       Because Stone, the only member of the ACLU identified in the Second Amended

Complaint, does not have standing, the ACLU does not have associational standing. Moss

v. Spartanburg Cty. Sch. Dist. Seven, 683 F.3d 599, 606 (4th Cir. 2012) (“For an

organization to have standing, it must establish that at ‘least one identified member had

suffered or would suffer harm’ from the defendant’s conduct.” (quoting Summers v. Earth

Island Inst., 555 U.S. 488, 498 (2009))). The Court will, therefore, grant Defendants’

Motion as to the ACLU’s lack of standing and dismiss the ACLU’s claims without

prejudice.

                            bb.        Prospective Service Members

       In brief, the Court concludes that all Prospective Service Members have standing to

challenge the Implementation Plan.

                                  1.      Branco and Wood

       Defendants contend that because Branco and Wood would not meet the Open

Service Directive’s accession standards, any alleged injury they would suffer by not being

able to join the military under the Implementation Plan would not be redressed by an order

enjoining the Plan.23 The Court disagrees.


       23
           Defendants also argue that if Branco and Wood enlist while the Preliminary
Injunction is still in place and the Implementation Plan has not gone into effect, they would
be permitted to serve under the Grandfather Provision once the Implementation Plan takes
effect. In essence, Defendants argue that if Branco and Wood do not enlist while they can,
any injury they suffer would be self-inflicted, and self-inflicted harm is insufficient to
establish standing. This argument is meritless. The only reason Branco and Wood had the
                                             40
       Here, Branco and Wood allege that they underwent transition-related surgery more

than eighteen months ago, require no additional surgeries, and seek to join the military—

Branco, the Army, and Wood, the Marine Corps. (2d Am. Compl. ¶¶ 71, 73, 77, 82). They

also allege that they satisfy the enlistment requirements under the Open Service Directive.

(Id. ¶¶ 74, 80, 203). Branco and Wood are “actively engaged [in] discussions with

recruiters.” (Id. ¶ 203). Wood began the enlistment process in January 2018, “immediately

after” the military lifted the ban on accessions of transgender individuals as part of the

Open Service Directive. (Id. ¶ 71). “Since then, [Wood] has been actively working with

his recruiter and medical professionals to provide all of the necessary documentation to be

medically cleared for service.” (Id.). Similarly, Branco has “been actively working with a

recruiter” since the military lifted the accessions ban “at the beginning of 2018.” (Id. ¶ 77).

“He recently resubmitted his medical paperwork in order to pursue enlistment and is

awaiting a final date for undergoing a physical examination and signing an enlistment

contract.” (Id.). Yet, because Branco and Wood have transitioned to their preferred gender,

they are barred from serving in the military under the Implementation Plan. This injury in

fact is sufficient to give Branco and Wood standing to challenge the Implementation Plan

because they face the substantial and very real, certainly impending risk that they will not

be allowed to accede into the military. Driehaus, 573 U.S. at 158 (quoting Clapper, 568


opportunity to enlist and avail themselves of the Grandfather Provision is because this
Court and other federal district courts enjoined the August 2017 Memorandum and the
Implementation Plan. Defendants aggressively fought to have those injunctions lifted so
that the Implementation Plan could go into effect. Indeed, when courts either dissolved or
stayed the preliminary injunctions, Defendants immediately notified the Court of their
intention to proceed with the Implementation Plan and, in fact, did so.
                                            41
U.S. at 409 n.5); (see Nov. 21, 2017 Mem. & Order at 33) (concluding that George had

standing to challenge the Accession Directive because he “is subject to a substantial risk

that his attempt to accede into the military as a commissioned officer will be prohibited

solely on the basis of his transgender status”).

       Defendants also argue that because Branco and Wood can seek a “waiver or

exception” to the Implementation Plan, they must first seek waivers—and have their waiver

applications denied—to have standing. (DoD Report at 5).24 Defendants are mistaken.

Branco and Wood are barred from military service under the Implementation Plan, unless

they obtain waivers. No other class of individuals is categorically barred from military

service or is required to seek waivers to serve. Thus, even if Branco and Wood are not

ultimately barred from military service, they will have to confront a barrier to entry purely

based on their status as transgender individuals, which Plaintiffs contend violates the Equal

Protection component of the Fifth Amendment’s Due Process Clause. This is sufficient to

establish an injury in fact for the purposes of standing at this stage in the litigation. See

Bostic v. Schaefer, 760 F.3d 352, 372 (4th Cir. 2014) (noting that “in equal protection

cases . . . ‘[w]hen the government erects a barrier that makes it more difficult for members

of one group to obtain a benefit than it is for members of another group, . . . [t]he “injury

in fact” . . . is the denial of equal treatment resulting from the imposition of the barrier’”



       24
          Under the Implementation Plan, “each accession standard may be waived in the
discretion of the accessing Service based on that Service’s policies and practices, which
are driven by the unique requirements of different Service missions, different Service
occupations, different Service cultures, and at times, different Service recruiting missions.”
(DoD Report at 10).
                                             42
(alterations in original) (quoting Ne. Fla. Chapter of Associated Gen. Contractors of

America v. City of Jacksonville, 508 U.S. 656, 666 (1993))).

       As for the other standing prongs, these injuries are fairly traceable to the

Implementation Plan because it sets forth the provisions that bar Branco and Wood from

serving in the military and an order enjoining the Implementation Plan would redress their

injuries of not being permitted to join the military or having to seek a waiver to do so.

       Thus, the Court concludes that Branco and Wood have standing to challenge the

Implementation Plan.

                             2.      Doe 2, D’Atri, and Roe 1

       Similarly, Defendants contend that because Doe 2, D’Atri, and Roe 1 would not

meet the Open Service Directive’s accession standards, any alleged injury they would

suffer by not being able to join the military would not be redressed by an order enjoining

the Implementation Plan. Again, the Court disagrees.

       Here, Doe 2, D’Atri, and Roe 1 allege that they will be injured by the

Implementation Plan because, under its terms, they would not be permitted to join the

military. Doe 2 underwent transition-related surgery approximately one year after Plaintiffs

filed the Second Amended Complaint. (2d Am. Compl. ¶ 87). Roe 1 was scheduled to

undergo a second transition-related surgery in June or July 2018, and D’Atri was scheduled

to undergo transition-related surgery in August 2018. (Id. ¶¶ 66, 95). Doe 2 plans to enlist

in the Air Force, and has been working with a recruiter since January 2018. (Id. ¶ 85).

D’Atri is “seeking to enlist in the Air Force” and “has been actively working with a

recruiter since July 2017.” (Id. ¶ 64). Roe 1 “intends to enlist in the Air Force, and has been
                                               43
seeking to enlist since January 2018.” (Id. ¶ 93). She temporarily halted her efforts because

she is undergoing transition-related surgeries. (Id. ¶¶ 94–95). She plans to resume her

efforts to enlist after her second surgery in June or July 2018. (Id. ¶¶ 95–96). All three

planned to seek a waiver to reduce or eliminate the eighteen-month pre-enlistment stability

period under the Open Service Directive. (Id. ¶¶ 68, 88, 96). D’Atri’s recruiter even advised

him that he is eligible for the waiver. (Id. ¶ 68).

        Because Doe 2 underwent transition-related surgery and D’Atri and Roe 1 were

scheduled to undergo transition-related surgery (and indeed have done so if the surgeries

went according to plan), all three of them would be banned from military service under the

Implementation Plan. Under the Open Service Directive, however, they would be eligible

to serve if they waited eighteen months, or sooner if they obtained a waiver. Thus, their

injury of not being permitted to join the military is fairly traceable to the Implementation

Plan and an order enjoining the policy would redress their injury. The Court, therefore,

concludes that Doe 2, D’Atri, and Roe 1 have standing to challenge the Implementation

Plan.

                                         3.     Doe 3

        Defendants assert that Doe 3’s alleged injury—not being allowed to join the Coast

Guard—is too speculative to confer standing because he is not eligible to enlist in the Coast

Guard for another two to three years. Plaintiffs counter that the Implementation Plan “will

plainly prevent” Doe 3 from enlisting, which affords him standing to challenge the policy.

(Pls.’ Reply Mem. Supp. Cross-Mot. Summ. J. at 5, ECF No. 190). The Court finds

Defendants’ argument unconvincing.
                                               44
       Defendants rely on McConnell v. FEC, 540 U.S. 93 (2003), for the proposition that

Doe 3’s injury is “too remote temporally to satisfy Article III.” Id. at 226. As the United

States Court of Appeals for the Sixth Circuit has explained, however, the Supreme Court’s

conclusion in McConnell did not rest on temporality. Thomas More Law Ctr. v. Obama,

651 F.3d 529, 538 (6th Cir. 2011) (citing McConnell, 540 U.S. at 226), abrogated on other

grounds by Nat’l Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519 (2012). Rather, the

Supreme Court concluded that the plaintiffs did not have standing because it “could not

know whether the McConnell plaintiffs would even suffer an injury six years later.” Id.

(citing McConnell, 540 U.S. at 226). The Sixth Circuit observed that “[t]he challenged

provision would affect the McConnell plaintiffs only if the following things happened in

an election six years later: (1) a challenger ran in the primary or election; (2) the plaintiff

created an advertisement mentioning the challenger; (3) the advertisement did not identify

the plaintiff by name; and (4) the broadcasters attempted to charge McConnell more than

their lowest unit rate for his ads.” Id. (citing McConnell, 540 U.S. at 224–25). Put simply,

“[s]tanding depends on the probability of harm, not its temporal proximity.” Orangeburg,

S.C. v. FERC, 862 F.3d 1071, 1078 (D.C. Cir. 2017) (alteration in original) (quoting 520

Michigan Ave. Assocs., Ltd. v. Devine, 433 F.3d 961, 962 (7th Cir. 2006)); see also Pub.

Citizen, Inc. v. Trump, 361 F.Supp.3d 60, 82 (D.D.C. 2019) (concluding that the plaintiffs’

statements that they “plan to purchase new vehicles in the next five to seven years” and

that they specifically wanted to purchase vehicle-to-vehicle-communications-equipped

vehicles were sufficient to establish standing to challenge Executive Orders and agency


                                              45
guidance that delayed implementation of a proposed rule on vehicle-to-vehicle

communications).

       Here, Doe 3 is a fifteen-year-old who revealed to his family that he is transgender

in January 2018 and “has been undergoing therapy and is in the process of initiating the

use of hormone blockers as a medically necessary part of his gender transition.” (2d Am.

Compl. ¶¶ 97, 99). Doe 3 alleges that he has “a concrete plan to enlist in the military” and

that he intends to join the U.S. Coast Guard once he is of age. (Id. ¶¶ 100, 204). As

Defendants correctly note, individuals cannot join the Coast Guard until they are eighteen

years old, or seventeen years old with parental consent, see 10 U.S.C. § 505(a). As a result,

Defendants maintain, this two-to-three-year timeline renders Doe 3’s injury too remote in

time to be certainly impending. But, as discussed above, temporality is not the focus of the

Court’s analysis. Doe 3 alleges that he intends to join the Coast Guard when he reaches

enlistment age, and, at this stage in the litigation, the Court must accept Doe 3’s allegations

as true. See Wikimedia Found., 857 F.3d at 208. In addition, Doe 3’s injury is not

contingent on a chain of future possible events; it relies on a single future event—the

inevitable denial of his application to enlist in the Coast Guard because of his transgender

status. While Doe 3’s injury will occur two to three years in the future, it is not “too

speculative” to confer standing to challenge the Implementation Plan. See Pub. Citizen,

361 F.Supp.3d at 82. To be sure, Doe 3 could serve in his biological sex under the

Implementation Plan. He has, however, already begun transition-related medical treatment.

Thus, the Court can plausibly infer that Doe 3 requires gender transition, that he is

transitioning to his preferred gender, and that he will not be stable for thirty-six months in
                                             46
his biological sex before applying to enlist in the Coast Guard. As a result, under the

Implementation Plan, Doe 3 would be barred from enlisting in the Coast Guard when

attempts to do so. Doe 3, therefore, sufficiently alleges an injury in fact. Further, an order

enjoining the Implementation Plan would redress his injury of not being permitted to join

the Coast Guard, and his injury is fairly traceable to the Implementation Plan. Thus, Doe 3

has standing to challenge the Implementation Plan.

       In sum, the Court concludes that all Prospective Service Members have standing to

challenge the Implementation Plan. Accordingly, the Court will deny Defendants’ Motion

to the extent it seeks to dismiss their claims for lack of standing.

       2.     12(b)(6) Motion to Dismiss or, in the Alternative, for Summary
              Judgment

              a.     Conversion of Defendants’ Motion

       Defendants style their Motion as a motion to dismiss under Rule 12(b)(6) or, in the

alternative, for summary judgment under Rule 56. A motion styled in this manner

implicates the Court’s discretion under Rule 12(d). See Kensington Vol. Fire Dep’t, Inc. v.

Montgomery Cty., 788 F.Supp.2d 431, 436–37 (D.Md. 2011), aff’d, 684 F.3d 462 (4th Cir.

2012). This Rule provides that when “matters outside the pleadings are presented to and

not excluded by the court, the [Rule 12(b)(6)] motion must be treated as one for summary

judgment under Rule 56.” Fed.R.Civ.P. 12(d). The Court “has ‘complete discretion to

determine whether or not to accept the submission of any material beyond the pleadings

that is offered in conjunction with a Rule 12(b)(6) motion and rely on it, thereby converting

the motion, or to reject it or simply not consider it.’” Wells-Bey v. Kopp, No. ELH-12-

                                              47
2319, 2013 WL 1700927, at *5 (D.Md. Apr. 16, 2013) (quoting 5C Wright & Miller,

Federal Practice & Procedure § 1366, at 159 (3d ed. 2004, 2012 Supp.)).

       The Fourth Circuit has articulated two requirements for proper conversion of a Rule

12(b)(6) motion to a Rule 56 motion: notice and a reasonable opportunity for discovery.

See Greater Balt. Ctr. for Pregnancy Concerns, Inc. v. Mayor & City Council of Baltimore,

721 F.3d 264, 281 (4th Cir. 2013). When the movant expressly captions its motion “in the

alternative” as one for summary judgment and submits matters outside the pleadings for

the court’s consideration, the parties are deemed to be on notice that conversion under Rule

12(d) may occur. See Moret v. Harvey, 381 F.Supp.2d 458, 464 (D.Md. 2005). The Court

“does not have an obligation to notify parties of the obvious.” Laughlin v. Metro. Wash.

Airports Auth., 149 F.3d 253, 261 (4th Cir. 1998).

       Ordinarily, summary judgment is inappropriate when “the parties have not had an

opportunity for reasonable discovery.” E.I. du Pont de Nemours & Co. v. Kolon Indus.,

Inc., 637 F.3d 435, 448 (4th Cir. 2011). Yet, “the party opposing summary judgment

‘cannot complain that summary judgment was granted without discovery unless that party

had made an attempt to oppose the motion on the grounds that more time was needed for

discovery.’” Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 244 (4th Cir.

2002) (quoting Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 961 (4th Cir.

1996)). To raise sufficiently the issue that more discovery is needed, the non-movant must

typically file an affidavit or declaration under Rule 56(d), explaining the “specified

reasons” why “it cannot present facts essential to justify its opposition.” Fed.R.Civ.P.

56(d). A Rule 56(d) affidavit is inadequate if it simply demands “discovery for the sake of
                                             48
discovery.” Hamilton v. Mayor of Baltimore, 807 F.Supp.2d 331, 342 (D.Md. 2011)

(quoting Young v. UPS, No. DKC-08-2586, 2011 WL 665321, at *20 (D.Md. Feb. 14,

2011)). A Rule 56(d) request for discovery is properly denied when “the additional

evidence sought for discovery would not have by itself created a genuine issue of material

fact sufficient to defeat summary judgment.” Ingle ex rel. Estate of Ingle v. Yelton, 439

F.3d 191, 195 (4th Cir. 2006) (quoting Strag v. Bd. of Trs., Craven Cmty. Coll., 55 F.3d

943, 954 (4th Cir. 1995)).

       Here, Plaintiffs oppose conversion of Defendants’ Motion into one for summary

judgment because the parties have not completed discovery. To support their position,

Plaintiffs submitted a Rule 56(d) affidavit from Attorney Marianne F. Kies (the “Kies

Declaration”). (Kies Decl., ECF No. 163-16). Defendants argue that Plaintiffs have not

satisfied Rule 56(d)’s requirement of establishing that they “cannot present facts essential

to justify [their] opposition.”25 (Defs.’ Reply & Opp’n Pls.’ Cross-Mot. at 48, ECF No.

176). Defendants then challenge the substance of Plaintiffs’ requests for additional

discovery, arguing that much of the information Plaintiffs seek is “immaterial or

unavailable on the basis of privilege” and that, because deference to military decisions is



       25
           Defendants also assert that Plaintiffs’ request for additional discovery is
“inconsistent” with their Cross-Motion for Summary Judgment. The Court disagrees.
Plaintiffs’ Cross-Motion for Summary Judgment is based on the premise that the Ban and
Implementation Plan are not entitled to any deference, and therefore, fail to pass muster
under heightened scrutiny. As a result, Plaintiffs contend, they do not need additional
discovery to establish that the Ban and Implementation Plan violate the Fifth Amendment’s
Equal Protection component. Alternatively, Plaintiffs maintain that they need additional
discovery to establish how much deference the Court should afford the Implementation
Plan. Thus, Plaintiffs argue in the alternative, which they are permitted to do.
                                              49
“constitutionally-mandated,” any discovery requests related to whether the Implementation

Plan is the product of independent military judgment are not sufficient to create a genuine

dispute of material fact. (Id. 48–49).26 Defendants’ arguments are flawed in at least three

respects.

       First, as discussed below, the level of deference, if any, to which Defendants’

decisions related to the Implementation Plan are entitled turns on whether and to what

extent the record supports Secretary Mattis’s recommendations to President Trump.

Second, as Plaintiffs note, discovery in this case is ongoing and there are unresolved

disputes pertaining to several of Defendants’ assertions of presidential communications

privilege and deliberative process privilege. Third, Kies details, with sufficient specificity,

information Plaintiffs would seek in discovery that could create genuine disputes of

material fact. This information includes: “all documents and communications” the Panel

received; “the identity of all persons” involved in developing the Implementation Plan; “all

documents and communications within Defendants’ possession that were received from

outside parties opposed to military service by transgender individuals”; “all documents and

communications” related to the functioning of the Panel, including but not limited to,

research, analysis, and recommendations underlying the Implementation Plan; “directives

underlying the Implementation Plan”; and “potential alternatives” to the Implementation


       26
           Defendants also argue that Plaintiffs are not entitled to additional discovery
because this case should be reviewed on the administrative record. But the case Defendants
cite for this proposition, Camp v. Pitts, 411 U.S. 138 (1973) (per curiam), involved judicial
review of an agency action under the Administrative Procedure Act. Id. at 140. Plaintiffs,
by contrast, bring a facial constitutional challenge to the Implementation Plan. Camp,
therefore, is inapposite.
                                              50
Plan the Panel considered and “dissenting opinions voiced within” the Panel. (Kies

Decl. ¶¶ 41, 43, 46, 48, 50, 51, 55). Kies avers that this information could counter

Defendants’ assertions that, as a product of independent military judgment, the

Implementation Plan is entitled to deference. (Id. ¶¶ 42, 44, 47, 50, 53, 57). To be sure,

some of the items listed in the Kies Declaration may not be material to Plaintiffs’ claims,

but Plaintiffs are entitled to any discovery relevant to their claims. See Adams Hous., LLC

v. City of Salisbury, 672 F.App’x 220, 223 (4th Cir. 2016) (explaining that a plaintiff must

have an “adequate opportunity . . . to present its case” before the court can grant summary

judgment).

       Thus, the Court concludes that Plaintiffs’ Rule 56(d) affidavit sufficiently

establishes that additional discovery is necessary. Accordingly, the Court will construe

Defendants’ Motion as a motion to dismiss.

              b.      Rule 12(b)(6) Standard of Review

       The purpose of a Rule 12(b)(6) motion is to “test[ ] the sufficiency of a complaint,”

not to “resolve contests surrounding the facts, the merits of a claim, or the applicability of

defenses.” King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016) (quoting Edwards v. City

of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999)). A complaint fails to state a claim if it

does not contain “a short and plain statement of the claim showing that the pleader is

entitled to relief,” Fed.R.Civ.P. 8(a)(2), or does not “state a claim to relief that is plausible

on its face,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the
                                          51
defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555). Though the plaintiff is

not required to forecast evidence to prove the elements of the claim, the complaint must

allege sufficient facts to establish each element. Goss v. Bank of America, N.A., 917

F.Supp.2d 445, 449 (D.Md. 2013) (quoting Walters v. McMahen, 684 F.3d 435, 439 (4th

Cir. 2012)), aff’d sub nom. Goss v. Bank of America, NA, 546 F.App’x 165 (4th Cir. 2013).

       In considering a Rule 12(b)(6) motion, a court must examine the complaint as a

whole, consider the factual allegations in the complaint as true, and construe the factual

allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266, 268

(1994); Lambeth v. Bd. of Comm’rs, 407 F.3d 266, 268 (4th Cir. 2005) (citing Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974)). But the court need not accept unsupported or

conclusory factual allegations devoid of any reference to actual events, United Black

Firefighters v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979), or legal conclusions couched as

factual allegations, Iqbal, 556 U.S. at 678.

              c.      Analysis

                    i.       Fifth Amendment Equal Protection Claim

       The Fifth Amendment’s Due Process Clause contains an equal protection

component that prohibits denying to any person the equal protection of the laws. United

States v. Windsor, 570 U.S. 744, 774 (2013). This constitutional protection applies to those

who serve in the United States military. See Frontiero v. Richardson, 411 U.S. 677, 690–

91 (1973). To state an equal protection claim, the plaintiffs must allege: (1) that they have
                                            52
been “treated differently from others with whom [they are] similarly situated”; and (2) that

“the unequal treatment was the result of intentional or purposeful discrimination.” Martin

v. Duffy, 858 F.3d 239, 252 (4th Cir. 2017) (quoting Morrison v. Garraghty, 239 F.3d 648,

654 (4th Cir. 2001)), cert. denied, 138 S.Ct. 738 (2018). Plaintiffs must plead “sufficient

facts to satisfy each of these requirements in order to state a cognizable equal protection

claim.” Id. (citing Veney v. Wyche, 293 F.3d 726, 730 (4th Cir. 2002)). If the plaintiffs

make this showing, “the court proceeds to determine whether the disparity in treatment can

be justified under the requisite level of scrutiny.” Id. (quoting Morrison, 239 F.3d at 654).

                            aa.     Prima Facie Equal Protection Claim

       With regard to the first prong—different treatment—Plaintiffs allege that the

Implementation Plan subjects transgender service members “to a set of standards different

from those governing other service members.” (2d Am. Compl. ¶ 216). Specifically, it

“categorically bans ‘[t]ransgender persons who require or have undergone gender

transition,’ and disqualifies all ‘[t]ransgender persons with a history or diagnosis of gender

dysphoria from military service.’” (Id. ¶ 220). Plaintiffs further allege that under the

Implementation Plan “transgender service members will be held to different standards to

receive medically necessary care than all other members of the U.S. military, even where

a transgender service member seeks the very same or substantially equivalent medical

procedures.” (Id. ¶ 225).

       As to the second prong, Plaintiffs plead that the Implementation Plan discriminates

against them and other transgender individuals “on the basis of invidious stereotypes,

irrational fears, and moral disapproval.” (Id. ¶ 228). Plaintiffs’ factual allegations support
                                             53
this statement. For example, Plaintiffs allege that the American Psychological Association

(the “APA”), the American Medical Association, and the Palm Center 27 all “quickly

condemned” the Implementation Plan as inconsistent with the medical and psychological

research on transgender individuals. (Id. ¶¶ 181–83). For example, the APA stated: “No

scientific evidence has shown that allowing transgender people to serve in the armed forces

has an adverse impact on readiness or unit cohesion.” (Id. ¶ 181) (quoting Arthur C. Evans

Jr., APA Statement Regarding Transgender Individuals Serving in Military, Am.

Psychological               Ass’n                (Mar.                  26,          2018),

https://www.apa.org/news/press/releases/2018/03/transgender-military.

       Thus, the Court concludes that Plaintiffs plausibly allege that the Implementation

Plan violates Equal Protection component of the Fifth Amendment’s Due Process Clause.

                            bb.     Level of Scrutiny

       Unsurprisingly, the parties dispute the applicable level of scrutiny. Defendants

maintain that a highly deferential form of rational basis review applies. Plaintiffs counter

that heightened scrutiny applies and that deference to military decision-making is only one

factor to consider in the analysis. The Court agrees with Plaintiffs.

       Defendants principally rely on Rostker v. Goldberg, 453 U.S. 57 (1981), for the

proposition that they are entitled to deferential rational basis review. Defendants misread

Rostker. Rostker involved an equal protection challenge to the Military Selective Service



       27
         The Palm Center is an independent, non-profit research institute that conducts
research on “sexual minorities in the military.” About, Palm Center,
https://www.palmcenter.org/about/ (last visited Aug. 19, 2019).
                                           54
Act’s (the “MSSA”) male-only draft registration requirement. Id. at 63. In Rostker, the

Supreme Court expressly rejected the government’s argument that rational basis review

should apply in the area of military affairs and national security. Id. at 68–70. Instead, as

Plaintiffs correctly note, the Rostker Court applied heightened scrutiny. Id. at 87 (“By now

it should be clear that statutes like the MSSA, which discriminate on the basis of gender,

must be examined under the ‘heightened” scrutiny.’”). Citing Schlesinger v. Ballard, 419

U.S. 498 (1975), a case that upheld naval regulations creating different promotion

requirements for female officers, the Rostker Court explained that Schlesinger “did not

purport to apply a different equal protection test because of the military context, but did

stress the deference due congressional choices among alternatives in exercising the

congressional authority to raise and support armies and make rules for their governance.”

Id. at 71. In simpler terms, “Congress is [not] free to disregard the Constitution when it

acts in the area of military affairs. In that area, as any other, Congress remains subject to

the limitations of the Due Process Clause.” Id. at 67. After detailing the legislative history

of Congress’s decision not to require women to register for the draft, which included both

houses of Congress “adduc[ing] extensive testimony and evidence concerning the issue,”

through hearings that “built on other hearings held the previous year addressed to the same

question,” the Supreme Court concluded that Congress’s decision to exempt women from

the draft was not the “accidental by-product of a traditional way of thinking about females”

and was therefore constitutional. Id. at 72, 74 (internal quotation marks omitted) (quoting

Califano v. Webster, 430 U.S. 313, 320 (1977)). Thus, Rostker does not dictate rational


                                             55
basis review in this case, nor does it require that the Court blindly defer to military

decisions. Instead, the Court’s review of military policy,

              involves the careful assessment of a number of factors,
              including whether the policy is facially neutral, whether it
              targets a suspect class, whether the class is similarly situated to
              others affected, whether the policy was motivated by animus,
              whether it infringes upon a fundamental right (and, if so, how),
              what military purposes are furthered by the policy, whether
              those purposes are legitimate, and whether Congress or the
              Executive used considered professional judgment and
              accommodated the servicemembers’ rights in a reasonable and
              evenhanded manner, given the rights at issue.

Doe 2 v. Shanahan, 917 F.3d 694, 704 (D.C. Cir. 2019) (Wilkins, J., concurring).

       Trump v. Hawaii, 138 S.Ct. 2392 (2018), another case on which Defendants rely,

does not alter this conclusion. Though Defendants cherry-pick several quotes from the

opinion to support their argument for applying a highly deferential standard of review, the

fact remains that Trump v. Hawaii involved judicial review of the President’s power over

immigration. 138 S.Ct. at 2420. To be sure, the Supreme Court noted that a deferential

standard of review applies “across different contexts and constitutional claims,” but all the

cases it discussed involved immigration law. See id. at 2419. Further, the policy at issue in

Trump v. Hawaii was facially neutral and, as a result, the Court applied rational basis

review. Id. at 2420. As the Court will explain below, that is not the case here.

       The Court next rejects Defendants’ argument that rational basis review applies

because the Implementation Plan is based on a medical diagnosis—gender dysphoria—and

not transgender status. As the Ninth Circuit observed, the Implementation Plan itself states:

“Transgender persons with a history or diagnosis of gender dysphoria are disqualified from

                                              56
military service, except under [certain] limited circumstances”; that “Transgender persons

who require or have undergone gender transition are disqualified from military service”;

and that “Transgender persons without a history or diagnosis of gender dysphoria . . . may

serve . . . in their biological sex.” Karnoski v. Trump, 926 F.3d 1180, 1201 (9th Cir. 2019)

(per curiam); (see also Mattis Mem. at 2–3). By its plain language, then, the

Implementation Plan discriminates on the basis of transgender status. In addition, the

Implementation Plan categorically bars transgender individuals who have transitioned to

their preferred gender—a recommended treatment to alleviate the distress gender

dysphoria causes. (See 2d Am. Compl. ¶ 125). Thus, contrary to Defendants’ assertions

that the Implementation Plan discriminates on the basis of gender dysphoria, it bars

transgender individuals who presumably no longer suffer from the symptoms of this

medical condition because they have received treatment to alleviate it. The Court,

therefore, concludes that the Implementation Plan discriminates on the basis of transgender

status, not a medical condition.

       Finally, the Court must determine the applicable level of scrutiny. In M.A.B. v. Bd.

of Educ. of Talbot Cty., 286 F.Supp.3d 704 (D.Md. 2018), a case involving, in part, an

equal protection challenge to a school district’s policy barring a transgender student from

using locker rooms that aligned with his gender identity, the Court held that transgender

discrimination is sex-based discrimination and that transgender status is “at least a quasi-

suspect classification.” Id. at 718–22. As a result, the Court applied heightened scrutiny to

the policy. Id. at 722. Although M.A.B. was not in the military context, as addressed above,

the Court does not apply a different equal protection test to military policy. Rostker, 453
                                            57
U.S. at 72. Additionally, this Court previously determined that heightened scrutiny applied

to the Ban, (Nov. 21, 2017 Mem. & Order at 43–44), and the Court sees no reason to depart

from that determination in assessing the Implementation Plan. The Court, therefore,

concludes that heightened scrutiny applies to the Implementation Plan, with the appropriate

level of deference to the military’s evaluation of the evidence underlying the

Implementation Plan. See Rostker, 453 U.S. at 83.

       But, the level of deference to which Defendants are entitled in this case remains to

be seen. To determine how much deference, if any, the Court should afford the

Implementation Plan, the Court must be able to assess the evidence the Panel gathered and

the military’s evaluation of that evidence. Plaintiffs are, therefore, entitled to discovery on

this issue. Because it is unclear what level of deference the Court should apply to the

Implementation Plan, the Court declines to consider whether the Implementation Plan

passes muster under heightened scrutiny at this time.

       Accordingly, the Court will deny Defendants’ Motion as to Plaintiffs’ equal

protection claim. The Court will also deny without prejudice Plaintiffs’ Cross-Motion for

Summary Judgment on their equal protection claim.

                     ii.     Fifth Amendment Substantive Due Process Claim

       Defendants attack the substance of Plaintiffs’ due process allegations, arguing that

they fail to allege a cognizable liberty or property interest, and even if they did, Plaintiffs

fail to allege “how Defendants have intruded upon such interest.” 28 (Defs.’ Mot. Dismiss


       28
           Defendants assert two additional arguments. First, Defendants contend that
Plaintiffs’ substantive due process claims fail for the same reasons as their equal protection
                                             58
Summ. J. at 43). Plaintiffs, for their part, rely on this Court’s previous rejection of

Defendants’ attempt to dismiss their substantive due process claims. Because, Plaintiffs

assert, they plausibly allege that the Implementation Plan suffers from the same

constitutional defects as the Ban, the Court should deny Defendants’ Motion as to their

substantive due process claim. The Court’s earlier conclusion that the Ban and the

Implementation Plan are not one and the same forecloses this argument. The Court agrees

with Defendants that Plaintiffs fail to adequately allege a substantive due process claim.

       Where, as here, the alleged conduct involves executive action, the Court addresses

the arbitrariness of the challenged actions as a “threshold question.” Hawkins v. Freeman,

195 F.3d 732, 738 (4th Cir. 1999) (quoting Cty. of Sacramento v. Lewis, 523 U.S. 833,

847 n.8 (1998)). First, the Court must examine “whether the challenged conduct was ‘so

egregious, so outrageous, that it may fairly be said to shock the contemporary conscience.’”

Id. (quoting Lewis, 523 U.S. at 847 n.8). If the alleged conduct does not satisfy this test,

the Court need not consider the nature of the asserted liberty or property interest. Id. If it

does, the Court turns to the nature of the interest asserted and its appropriate level of

protection. Id.




claims, namely, that the Implementation Plan is subject to a highly deferential form of
review. The Court rejects this argument for the same reasons it did as to Plaintiffs’ equal
protection claim. Second, Defendants assert that to the extent Plaintiffs allege that reliance
on the Open Service Directive created a protected interest in opportunities and benefits,
this claim fails. Because the Court concludes that Plaintiffs fail to adequately allege a
substantive due process claim, the Court declines to address this argument.
                                           59
                            aa.    Arbitrariness of the Action

       Executive conduct that “shock[s] the conscience” is “fatally arbitrary in the

constitutional sense.” Id. at 742. Conduct that meets this standard involves “abusing

[executive] power, or employing it as an instrument of oppression.” Id. (alteration in

original) (quoting Collins v. City of Harker Heights, 503 U.S. 115, 126 (1992)). Although

intentional conduct “most likely” satisfies this standard, such conduct alone is not enough.

Id. (quoting Lewis, 523 U.S. at 849). The conduct must also be “intended to injure in some

way unjustifiable by any government interest.” Id. (quoting Lewis, 523 U.S. at 849).

Additionally, “because specific conduct that in one context would meet the test might not

in another, application of this standard ‘demands an exact analysis of circumstances.’” Id.

(quoting Lewis, 523 U.S. at 850). In conducting its analysis, the Court must exercise “self-

restraint” and “utmost care,” carefully scrutinizing the circumstances “before any abuse of

power is condemned as conscience shocking.” Waybright v. Frederick Cty., 528 F.3d 199,

205 (4th Cir. 2008) (first quoting Collins, 503 U.S. at 125; and then quoting Lewis, 523

U.S. at 850).

       Here, Plaintiffs merely allege that the Ban and the Implementation Plan are

“arbitrary and inconsistent with available data” and “serve[ ] no legitimate government

interest.” (2d Am. Compl. ¶ 237). To be sure, the alleged conduct Plaintiffs initially

challenged—President Trump’s Tweets announcing the Ban and August 2017

Memorandum formalizing it—was, as this Court concluded, sufficient to satisfy the

“shocks the conscience” standard. (Nov. 21, 2017 Mem. & Order at 49–50). Because

Plaintiffs’ challenge to the Ban is moot, however, the Court focuses its analysis on the
                                           60
allegations surrounding the Implementation Plan. The Second Amended Complaint lacks

any allegations surrounding the Implementation Plan that would permit the Court to

plausibly infer conscience-shocking, or even intentional, conduct on the part of Defendants

in the recommendation and adoption of the Implementation Plan. As a result, Plaintiffs’

substantive due process claim fails the threshold inquiry.

                            bb.    Protected Liberty or Property Interest

       Even assuming that Plaintiffs adequately alleged conscience-shocking conduct,

however, they fail to plead a cognizable liberty or property interest.

       Several courts have addressed whether service members or prospective service

members have a property interest in their employment with the military. Whether an

individual has a property interest in employment with the military depends on the

individual’s status. For example, “courts have universally held that reservists do not have

property interests in their continued employment.” Perez v. United States, 850 F.Supp.

1354, 1362 (N.D.Ill. 1994); see, e.g., Sims v. Fox, 505 F.2d 857, 861 (5th Cir. 1974); May

v. Gray, 708 F.Supp. 716, 720 (E.D.N.C. 1988) (citing Sims, 505 F.2d at 861); Pauls v.

Sec’y of the Air Force, 457 F.2d 294, 295 (1st Cir. 1972); Coppedge v. Marsh, 532 F.Supp.

423, 429 (D.Kan. 1982); Woodward v. Moore, 451 F.Supp. 346, 347 (D.D.C. 1978).

Relying on 10 U.S.C. § 681(a),29 these courts have concluded that reservists serve at the




       29
         10 U.S.C. § 681(a) states that: “Except as otherwise provided in this title, the
Secretary concerned may at any time release a Reserve under his jurisdiction from active
duty.”
                                           61
pleasure of the Secretary of the branch of the military involved, and, therefore, they “can

have no legitimate expectation of continued employment.” Perez, 850 F.Supp. at 1362.

       Courts have reached similar conclusions in cases involving military officers who

asserted property interests in their employment with the military. Id. “It is well-established

law that military officers serve at the pleasure of the President and have no constitutional

right to be promoted or retained in service and that the services of an officer may be

terminated with or without reason.” Id. (quoting Pauls, 457 F.2d at 297).

       Likewise, courts have also concluded that “there is no constitutional right to enlist

or re-enlist in the armed forces.” Id.; see Lindenau v. Alexander, 663 F.2d 68, 72 (10th Cir.

1981) (“It is well established that there is no right to enlist in this country’s armed

services.”); see also Holdiness v. Stroud, 808 F.2d 417, 424 (5th Cir. 1987) (noting that the

plaintiff “did not have a property or liberty interest protected by the due process clause in

continued military service in the National Guard, nor did he have a constitutionally

protected right to re-enlist” (footnote omitted)); Nieszner v. Mark, 684 F.2d 562, 564 (8th

Cir. 1982) (“[T]here is no constitutional right to be commissioned in the Air Force Reserve

or to serve in the Armed Forces at all.” (citations omitted)); Mangino v. Dep’t of Army,

818 F.Supp. 1432, 1435 (D.Kan. 1993) (“Because it is clearly established law that there is

no right to enlist or reenlist in the armed forces, plaintiff cannot state a claim based upon

some property interest in being employed by the Army.”), aff’d, 17 F.3d 1437 (10th Cir.

1994); Gant v. Binder, 596 F.Supp. 757, 767 (D.Neb. 1984) (“The fact that a soldier might

be able to reenlist does not, by itself, create a protected expectation or entitlement.”); Shaw

v. Gwatney, 584 F.Supp. 1357 (E.D.Ark. 1984), aff’d in part and vacated in part, 795 F.2d
                                         62
1351 (8th Cir. 1986). Nor is there a protected property interest in continued military

service. Spadone v. McHugh, 842 F.Supp.2d 295, 304 (D.D.C. 2012) (quoting Wilhelm v.

Caldera, 90 F.Supp.2d 3, 8 (D.D.C. 2000)).

       The Fourth Circuit, relying on 10 U.S.C. § 1169,30 has held that enlisted service

members have no property interest in continued employment with the military. Guerra v.

Scruggs, 942 F.2d 270, 278 (4th Cir. 1991); Tatum v. United States, No. RDB-06-2307,

2007 WL 2316275, at *5 (D.Md. Aug. 7, 2007), aff’d, 272 F.App’x 251 (4th Cir. 2008)

(“The fact that the Secretary of the Navy retained the discretion to proscribe procedures for

discharging [the plaintiff] vitiates any claim to a property right he had in his enlisted status

and benefits.”). But see Perez, 850 F.Supp. at 1362 (concluding that an enlisted service

member had a “limited” property interest in his continued employment with the Navy);

May, 708 F.Supp. at 721 (concluding that a former Army private had a “property interest

in continued military employment”).

       Here, Plaintiffs plead that Defendants have denied them “an opportunity to

demonstrate their continued fitness for duty” and “the ability to enlist in the U.S. Armed

Forces despite being fit to serve.” (2d Am. Compl. ¶ 234). Plaintiffs further allege that they

have suffered “loss of liberty, loss of salary and benefits on which they and their dependents

rely, loss of access to medically necessary care, disruption of their military service


       30
            10 U.S.C. § 1169 provides:
                       No regular enlisted member of an armed force may be
                discharged before his term of service expires, except—
                       (1) as prescribed by the Secretary concerned;
                       (2) by sentence of a general or special court martial; or
                       (3) as otherwise provided by law.
                                               63
(including loss of promotion and other career opportunities), and violations of their

constitutional right to substantive due process.” (Id. ¶¶ 229, 239). Plaintiffs also plead that

their retirement benefits or eligibility for retirement benefits could be impacted, and that

the Implementation Plan strips them of “opportunities and benefits previously recognized

by DoD’s Open Service Directive.” (Id. ¶ 234). Notably, Plaintiffs’ claims regarding the

loss of salary, benefits, medical care, and opportunities all stem from an alleged entitlement

or constitutional right to military service, which the case law, discussed above, clearly

states does not create a property interest. Plaintiffs’ allegations of “loss of liberty” and

“violations of their constitutional right to substantive due process” are conclusory. The

Second Amended Complaint is devoid of any plausible factual allegations that would give

rise to a protected liberty interest. Thus, Plaintiffs fail to adequately allege a legally

cognizable liberty or property interest.

       In sum, the Court concludes that Plaintiffs fail to sufficiently allege a substantive

due process claim. The Court will, therefore, grant Defendants’ Motion to the extent it

seeks to dismiss this claim. The Court will, however, dismiss it without prejudice.

C.     Motion for Judgment on the Pleadings

       1.     Rule 12(c) Standard of Review

       Defendants move under Rule 12(c) for judgment on the pleadings.31 “Under Rule

12(c), a party may move for judgment on the pleadings any time after the pleadings are


       31
       On April 27, 2018, Plaintiffs filed a Second Amended Complaint. Typically, an
amended complaint moots a pending motion for judgment on the pleadings because the
amended pleading supersedes the original complaint. See Pac. Bell Tel. Co. v. Linkline
Commc’ns, Inc., 555 U.S. 438, 456 n.4 (2009) (“Normally, an amended complaint
                                          64
closed, as long as it is early enough not to delay trial.” Prosperity Mortg. Co. v. Certain

Underwriters at Lloyd’s, No. GLR-12-2004, 2013 WL 3713690, at *2 (D.Md. July 15,

2013). The pleadings are closed when the defendant files an answer. See Burbach Broad.

Co. of Del. v. Elkins Radio Corp., 278 F.3d 401, 405 (4th Cir. 2002). A Rule 12(c) motion

is governed by the same standard as Rule 12(b)(6) motions to dismiss. Id. at 406.

       2.     Analysis

       Defendants move to dissolve the Preliminary Injunction as to President Trump and

to dismiss him as a Defendant because the Court cannot issue declaratory or injunctive

relief against him. Because the Court will dissolve the Preliminary Injunction, the Court

will deny as moot Defendants’ request to dissolve the Preliminary Injunction as to the

President. Because Plaintiffs’ arguments focus only on the propriety of declaratory relief

against President Trump,32 the Court’s analysis will focus on whether the Court can issue

a declaratory judgment against the President.



supersedes the original complaint.”). In certain circumstances, however, “Defendants
should not be required to file a new motion [for judgment on the pleadings] simply because
an amended pleading was introduced while their motion was pending. See Venable v.
Pritzker, No. GLR-13-1867, 2014 WL 2452705, at *5 (D.Md. May 30, 2014), aff’d, 610
F.App’x 341 (4th Cir. 2015) (quoting Buechler v. Your Wine & Spirit Shoppe, Inc., 846
F.Supp.2d 406, 415 (D.Md. 2012)). If the issue the original motion addresses remains at
issue in the new pleading, the court simply may consider the motion as being addressed to
the amended pleading. Id. (quoting Buechler, 846 F.Supp.2d at 415). In this case, because
President Trump is still a Defendant, and Plaintiffs still seek injunctive and declaratory
relief against him, the Court will apply Defendants’ Motion to the Second Amended
Complaint.
         32
            Plaintiffs state that they do not object to “modifying the preliminary injunction so
that it does not run against the President, so long as President Trump’s subordinates remain
enjoined from implementing his unconstitutional directives.” (Pls.’ Opp’n Defs.’ Partial
Mot. J. Pleadings at 2, ECF No. 117).
                                                  65
       Defendants contend that: (1) courts may not issue a declaratory judgment against

the President in his official capacity and in the performance of discretionary actions where

a declaratory judgment entered against subordinate Executive Branch officials would

afford Plaintiffs complete relief; and (2) because a judgment against the other Defendants

would give Plaintiffs the relief they seek, the Court should dismiss President Trump as a

Defendant. Plaintiffs counter that Defendants conflate the appropriateness of declaratory

versus injunctive relief and that only a declaratory judgment that President Trump violated

Plaintiffs’ constitutional rights would provide them full relief.

       Defendants primarily rely on Justice Scalia’s concurring opinion in Franklin v.

Massachusetts, 505 U.S. 788 (1992) (plurality), for the proposition that courts cannot issue

a declaratory judgment against the President. Id. at 827 (Scalia, J., concurring). There,

Justice Scalia stated, “I think we cannot issue a declaratory judgment against the President.

It is incompatible with his constitutional position that he be compelled personally to defend

his executive actions before a court.” Id. He opined that “[p]ermitting declaratory or

injunctive relief against the President personally . . . would produce needless head-on

confrontations between district judges and the Chief Executive.” Id. at 828. But as this

Court noted in D.C. v. Trump, “Six years after Justice Scalia’s statement in Franklin, in

Clinton v. New York, the Supreme Court expressly stated that a declaratory judgment

against the President could redress the plaintiff’s injuries.” 291 F.Supp.3d 725, 751–52

(D.Md. 2018) (citing Clinton v. New York, 524 U.S. 417, 433 n.22 (1998) (noting that,

having found an injury-in-fact, traceability and redressability were “easily satisfied”

because “each injury is traceable to the President’s cancellation of [certain act provisions],
                                             66
and [it] would be redressed by a declaratory judgment that the cancellations are invalid”),

rev’d and remanded on other grounds by In re Trump, 928 F.3d 360 (4th Cir. 2019). Thus,

this Court concluded that ordering the plaintiffs’ requested injunctive or declaratory relief

would not violate the separation of powers doctrine. Id. at 751.

       Similarly, the defendants in CASA de Maryland, Inc. v. Trump, 355 F.Supp.3d 307

(D.Md. 2018), sought to dismiss President Trump from that case “due to the separation of

powers concerns that would arise from a court enjoining the President.” Id. at 328.

Acknowledging that, in general, courts do not have the power “to enjoin the President in

the performance of his official duties,” this Court declined to dismiss President Trump from

the case because “none of the authority cited by Defendants requires that the President be

dismissed at [the motion to dismiss] stage.” Id. at 328–29 (quoting Franklin, 505 U.S. at

802–03).

       The Court agrees with the sound reasoning of D.C. v. Trump and CASA de

Maryland, Inc. v. Trump. Thus, at this juncture, the Court will deny without prejudice

Defendants’ Motion to the extent it seeks to dismiss President Trump from the case.

                                  III.   CONCLUSION

       For the foregoing reasons, the Court will: deny without prejudice in part and deny

as moot in part Defendants’ Partial Motion for Judgment on the Pleadings and Motion to

Partially Dissolve the Preliminary Injunction (ECF No. 115); grant Defendants’ Motion to

Dissolve the Preliminary Injunction (ECF No. 120); grant in part and deny in part

Defendants’ Motion to Dismiss Plaintiffs’ Second Amended Complaint or, in the

Alternative, Defendants’ Motion for Summary Judgment (ECF No. 158), construed as a
                                        67
motion to dismiss; and deny without prejudice Plaintiffs’ Cross-Motion for Summary

Judgment (ECF No. 163). A separate Order follows.

Entered this 20th day of August, 2019.

                                                       /s/
                                              George L. Russell, III
                                              United States District Judge




                                         68
